 In the.Matter Of SUN SHIPBUILDING AND DRY DOCK Co.andINDUS-TRIAL UNION OF MARINE AND SHIPBUILDING WORKERS OF AMERICACase No. C-1899.-Decided January 15, 1942Jurisdiction:shipbuilding industry.Unfair Labor PracticesInterference, Restraint, and Coercion:surveillance, of union meeting; employmentof labor spy, discriminatory treatment of non-members of company-dominatedunion; solicitation and encouragement of membership in company-dominatedunion.Company-Dominated Union:participation in circulation of petitions leading toformation of; subsidizing solicitation of votes for, prior to consent election;collusion with leader in formation of; payment for time spent in organizingactivities; accorded preferential treatment and active assistance of supervisoryemployees; discriminatory treatment of non-members; failure to publish allegedpolicy of neutrality toward opposing unions.Discrimination:charges of sustained as to four, not sustained as to two; by trans-fer to undesirable and unremunerative work resulting in quitting of employ-ment; by discharge.Remedial Orders:disestablishment of and abrogation of contract with dominatedorganization; reinstatement and back pay ordered; deduction made fromamount of back pay awarded for period from date of discharge to date chargesfiled where from one to three years had elapsed prior to filing of charges.Mr. Geoffrey Cunniff,for the Board.Mr. Sylvan H. HirschandMr. J. S. Conwell,of Philadelphia, Pa.,for the respondent.Mr. M. H. Goldstein,of Philadelphia, Pa., for the Union.Mr. Henry G. SweneyandMr. Guy W. Davis,of Chester, Pa., forthe Association.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Industrial UnionofMarine and Shipbuilding Workers of America, affiliated with theCongress of Industrial Organizations, herein called the Union, theNational Labor Relations Board, herein called the Board, by its38 N. L. R. B., No. 63.234 SUN SHIPBUILDING AND DRY DOCK Co.235Regional Director for the Fourth Region (Philadelphia, Pennsylvania),issued its complaint dated November 19, 1940, against Sun Ship-building and Dry Dock Co., Chester, -Pennsylvania, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notices of hearing thereon were dulyserved upon the respondent, the Union, and Sun Ship EmployeesAssociation, a labor organization, herein called the Association.'With respect to the unfair labor practices, the complaint alleged insubstance that the respondent (1) since about December 14, 1936, invarious ways detailed in the complaint, dominated and interferedwith the formation and administration of the Association and con-tributed financial and other support to it and (2) by the foregoingacts, and by engaging in surveillance of union meetings and activities,by instigating and causing a "back-to-work" movement during astrike, by permitting the formation of a "strong arm squad," and byother specified anti-union and pro-Association acts, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Prior to the hearing, the respondent filed two motions with theRegional Director; one, to extend the hearing date until June 15;1941, which the Regional Director denied, and- the second, to extendthe date for the filing of the respondent's answer, which the RegionalDirector granted.The Regional Director also granted a petition tointervene filed by the Association.--On or about December 5, 1940, the Association filed its answer inwhich it denied the allegations of the complaint that the respondentdominated,and interfered with the formation and administration ofthe Association and contributed financial support thereto, and averredaffirmatively that the Association was the lawful bargaining agent ofthe respondent's employees as the result of an election conducted bythe Board.On or about December 6, 1940, the respondent filed itsanswer in which it denied that it had engaged in the unfair labor prac-tices alleged in the complaint.Pursuant to notice and notice of postponement, a hearing washeld at Chester, Pennsylvania, on, December 16, 1940, and at Media,Pennsylvania, from December 17, 1940, through February 14, 1941,before George Bokat, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board, the respondent, the Union, and theAssociation were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues was1In quotedtestimony the name ofthe Association appears,at times, asthe S S. E. A. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDafforded all parties.At the commencement of the hearing and, at theconclusion of the Board's case the Association moved to dismiss thecomplaint on the ground that -the legal status of the Association asthe exclusive bargaining representative of the respondent's em-ployees had been fixed by Board elections held on March 19, 1937,and on August 22, 1939.At the close of the Board's case, the Asso-ciation advanced as a further ground for its motion to dismiss thatthe proof was insufficient.The respondent also moved to dismissthe complaint on the same ground. The Trial Examiner deniedthese motions.For reasons indicated in Section III,infra,the rulingsare hereby affirmed.During the course of the hearing, counsel forthe Board moved to amend the complaint to allege that the respond-ent discriminated against Chester Faunce, Walter Voytovich, SamuelHall, Frank Harris, James Bailey, and Adam Polak, because of theirmembership in and activities on behalf of the Union, thereby engagingin unfair labor practices within the meaning of Section 8 (1) and (3) ofthe Act.The Trial Examiner granted the motion.The ruling ishereby affirmed.The respondent thereafter filed an answer to theamendment to the complaint in which it denied the unfair laborpractices alleged.2The Association also filed an -answer to theamendment to the complaint in which it stated that it had not con-spiredwith the respondent to discriminate against the employeesnamed therein.At the close of the hearing, the Trial Examinergranted a motion by counsel for the Board to conform the pleadingsto the proof.During the course of the hearing, the Trial Examinerruled upon other motions and upon objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rulingsare hereby affirmed. 'At the conclusion of the hearing, the partieswere afforded an opportunity to file briefs and to argue orally beforethe Trial Examiner.Except for the Union, all of the parties pre-sented argument.The respondent also submitted a brief to theTrial Examiner.The Trial Examiner thereafter filed his Intermediate Report datedJune 6, 1941, copies of which were duly served upon the parties, inwhich he found that the respondent had engaged in unfair laborpractices affecting commerce, within the meaning of Section 8 (1), (2),and (3) and Section 2 (6) and (7) of the Act.He accordingly recom-mended that the respondent cease and desist from engaging in theunfair labor practices, disestablish the Association as the bargainingrepresentative of its employees, and reinstate with back pay fouremployees found by him to have been discriminated against.2Although advised by the Trial Examiner that it might have a 10-day continuance from the date of theamendment to the complaint in order to prepare its defense, the respondent waived this 10-day period andelected to proceed with the hearing SUN SHIPBUILDING AND DRY DOCK CO.1237On July 5, 1941,the respondent and the Association filed excep-tions to the Intermediate Report of the Trial Examiner, and on July31, 1941, briefs in support of their exceptions.On July 31, 1941, theAssociation also filed a petition to reopen the record for the purposeof introducing evidence showing that since the date of the hearing, ithad participated in the Atlantic Coast Shipbuilding StabilizationConference held in June 1941,and that pursuant to the adoption ofcertainwage standards by such conferences the Association hadobtained substantial increases in pay for the respondent's employees.Inasmuch as the evidence sought to be introduced would not alterour_ conclusions as to the issues,the petition of the Association ishereby denied.Pursuant to notice,a hearing was held before the Board on October21, 1941, at Washington,D. C., for the purpose of oral argument.The respondent,the Union,and the Association,were represented bycounsel and participated in the argument.The Board has considered the briefs and the exceptions to theIntermediate Report and,insofar as the exceptions are inconsistentwith the findings,conclusions,and order set forth below, finds themto be without merit.Uponthe entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent,a Pennsylvania corporation,has its principal placeof business at Chester,Pennsylvania,where it is engaged in the con-struction and repair of ships, engines and parts,and refinery equip-ment.The raw materials used by the respondent consist principallyof steel, iron,brass, copper,lumber,-paints, and oils.It obtainsapproximately 10 percent of its raw materials from points outsidePennsylvania.During the year 1939,the respondent built and repaired ships thevalue of which was in excess of $25,000,000.During this same year,approximately 75 percent of the ships built and repaired at theChester plant of the respondent were sailed to States other thanPennsylvania and to foreign countries.During the year 1939, therespondent manufactured refinery equipment the value of which wasin excess of $600,000,and 50 percent of which was shipped out ofPennsylvania to other States of the United States and to foreigncountries.The respondent admits that it is engaged in commercewithin the meaning of- the Act.At the time of the hearing it em-ployed approximately 7,000 persons. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of Americaisa labor organization affiliated with the Congress of IndustrialOrganizations admitting to membership employees of the respondent.Sun Ship Employees Association is an unaffiliated labor organizationadmitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundIn March 1919, approximately 85 percent of the respondent's em-ployees were members of various craft unions affiliated with theAmerican Federation of Labor, herein called the A. F. of L.Byagreement between these unions and the respondent, machinery forthe presentation and adjustment of disputes and grievances was setup through the medium of a Joint Crafts Committee composed ofdelegates from each craft union.The respondent paid the membersof this committee for time spent in investigating grievances and inmeeting with the management, and also provided the committee witha room where it held regular meetings.According to the testimonyof Richard Clendenning, a member of the Joint Crafts Committee, in1922 and 1923 "tire unions in the yard began to disintegrate-theirwork got slack and the membership fell off." John G. Pew, presidentof the respondent, testified that at about this time, pursuant to a con-ference with employee representatives, it was decided to set up a yardcommittee composed of departmental representatives for the purposeof dealing with the management.This was done, and on August 1,1922, the respondent prepared and distributed to its employeesa printed booklet entitled "Information for Employees," whichcontained, among other things, the following:EMPLOYEES' YARD COMMITTEEA committee composed of representatives from each of the de-partments of the Company has been organized for the purpose ofconferring with the Management on matters affecting the generalinterest of all, i. e., employees and corporation.Each department is entitled to a department or shop com-mittee, composed of three employees of each department to bechosen by the departmental employees for a term of six monthsor until a successor is elected.One of these three men is entitledtomembership in the General Yard Committee.This repre-sentative to be chosen from the department committee.This SUN SHIPBUILDING AND DRY DOCK CO.239representative is also to be chosen for a term of six months oruntil his successor is elected., .The Company is in hearty sympathy with the method ofoperation of the above committee, and strongly recommends thatall employees' questions be handled in this way.Until 1933, the General Yard Committee continued to act-as thesole bargaining representative of the employees.The members of thiscommittee were paid for time spent conferring with management andinvestigating grievances.In 1933, the Federal Labor Union, anA. F. of L. affiliate, secured membership among the respondent's em-ployees. .In 1934, the employees of the respondent left the FederalLabor Union and together with employees of another shipyard formedthe charging Union herein.'The functions of the General Yard Com-mittee were gradually absorbed by the Federal Labor Union and bythe Union.There is no evidence that the General Yard Committeecontinued to exist,after the effective date of the Act.B. The strikeOn December 7, 1936, about 900 to 1,000 members of the Unionwent out on strike.The respondent had in its employ at that timeabout 4,200 persons, and' as a result of the mass-picketing tactics ofthe union members, the entrance to the shipyard was effectivelyblocked-and the production workers were prevented from enteringthe premises, thereby causing all work to cease.Since the non-unionemployees were anxious to return to work, feeling ran high and thesituation became more tense as on December 8, 9, and 10, the unionmembers continued to prevent ingress to the shipyard. In fact, onDecember 9 and 10, a clash was avoided only when Richard L.Burke, the respondent's vice president' and' general manager, actingon orders from the respondent's' president,, John G. Pew, Sr., advisedthe employees not to, break through the picket line as the respondentwas attempting to work out a peaceful solution with the Union.On December 10, Burke reported to Pew that "this is the second timeI have been up there.Those people are going to force this issue.Many of the men have declared that they are going to come backtomorrow-to me it looks serious."That evening, Burke instructed'the three superintendents who had supervision over various sectionsof the shipyard, "By all means to keep out of any movement the nextday, that it was going to be serious."On the morning of December11, about 2,200 employees, representing all 3 shifts (the second andthird shift employees were not scheduled to report for work until4:15 and 11:15 p. in. respectively), gathered behind the pickets.Unaffiliated at that time,the Union subsequently became affiliated with the C. I. 0. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthough forewarned, the respondent's officials on this occasion madeno attempt to disperse its employees who broke through the picketline and succeeded in entering the shipyard. In the ensuing riotmany were injured, some seriously.The complaint alleged that in violation of the Act the respondent"did instigate and cause to be formed a `back-to-work' movementamong its employees at its Chester plant who were then and thereconducting a strike."Assistant Foreman Samuel Adams admittedthat he, in company with Assistant Foreman Harry Butler, visitedthe homes of some of the employees and asked them to return towork.Further, SuperintendentsNorton and Carney, as well assome minor supervisors accompanied the employees who broke throughthe picket line.Norton' admitted- violating the respondent's instruc-tions, to "keep out of any movement" and in explanation of hisconduct testified that he felt that his presence might avoid violence,since most of the strikers were from his department.There was noevidence, however, to indicate that any of the strikers were solicitedto return to work nor did the respondent in any other way interfere'with the lawful activities of the strikers.While, as indicated above,several*supervisory employees of the respondent capitalized upon thedesire of the non-striking employees to return to work by encouragingand aiding them in breaking through the picket line, we find thatthese activities of the respondent, without, any other evidence ofinterference with the rights of the strikers, did not constitute suchinterference, restraint, and coercion as is prohibited by the Act.C. Interference, restraint, and coercion and domination and support of'theAssociation1.The petitionsCommencing on December 11, 1936, the date the non-strikers wentthrough the picket line, and continuing for several days thereafter,,there were circulated among the employees, petitions, the majorityof which bore the following heading:We, the undersigned employees of the Sun Shipbuilding & DryDock Company, are desirous of appointing and maintaining our,own Employees Representative Board to discuss and settle allworking arrangements with the company.We request that -the company deal with us exclusively rather thanwith any minority organization that might assume power or'representation not duly given to them by the majority of themen in the plant.These petitions, most of which were in identical mimeographed form'bearing the above preamble, were circulated among the employees of SUN SHIPBUILDING AND DRY DOCK CO.241the three shifts during working hours and lunch time.The respond-ent contended that it had nothing to do with their preparation andcirculation and was ignorant-of their existence until about December28, 1936, when the petitions, bearing about 2,600 signatures, wereplaced upon Pew's desk.In analyzing the evidence bearing upon the aforesaid contention,itmust first be noted that with but one exception, the many wit-nesses at the hearing professed ignorance as to the origin of thepetitions.The exception was James Monroe, who was working as awelder during the period in which the petitions were circulated.Ac-cording to Monroe's uncontradicted testimony, he was approachedwhile at work by Leader 4 A.- Bradley and :-He had a sheet of paper and a pencil.And, he asked me would1 go around among the men with the petition to take up for anew union, company union, in the yard.He said he had beensent out from the office to ask me that.He said it wouldn'tmatter with my standing with the company if I refused. Irefused.The respondent did not call Bradley as a witness or advance anyexplanation for its failure to do so.We find, as did the Trial Exam-iner, that Monroe's testimony is substantially in accord with the facts.Moreover, since many of its assistant foremen and leaders signedthe petitions,' the respondent must have been aware of the circula-tion of the petitions, and we so find.Not, only did supervisors signthe petitions, but in some instances solicited signatures.Accordingto the undenied testimony of Lewis Agnew Campbell, who wasemployed in the boiler shop as a boilermaker, his leader, George W.Fitzsimmons, approached him during working hours on the after-noon of December 11, and stated that "the worker's were going toform an organization of their own and the other workers in the yard,for protection against the C. I. 0. . . . And that there waspetitions being circulated which the workers were being asked tosign, designating that they wanted such an organization."At Fitz-simmons' request, Campbell signed the petition, and other employeesin the department also signed, all in the presence of Fitzsimmons andanother leader by the name of L. Dixson.5 Although Fitzsimmons-took the stand for the respondent on two separate occasions, he did4Leaders do manual work but areassignedto supervise the work of a group of men whose number variesaccording to the needs of the respondentIn the event of certain types of offenses, such as drinking, sleep-ing on the job, or fighting, leaders can recommend,dischargeThey can also recommend promotionsTheir duties are clearly supervisory5A random check of thesignatureson the petitions against the respondent's listof supervisory employeesreveals that thename of an assistant foremanor leader heads the lists of employees in departments 4, 33,and 68who signed, and that in several of the departments all the supervisors therein with the exceptionof foremen, signed.6Erroneously spelled Dickson in the transcriptDixson died prior to the hearing.438861-42-vol. 38-17 242DECISIONSOF NATIONALLABOR RELATIONS BOARDnot deny the above testimony, and we find, as did the Trial Examiner,that Campbell's testimony is in accord with the facts.'Although the circumstances surrounding the circulation of thepetitions raise an inference that the respondent was responsible fortheir preparation, we do not find, as did the Trial Examiner, thatthey in fact originated with the respondent.As we have found above,however, the respondent, by virtue of the participation of its super-visory employees in the signing and circulation of the petitions, wasclearly aware of their existence and their widespread circulationthroughout the plant during working hours.Despite this knowledge,the respondent took no steps to notify its employees that such activi-ties were unauthorized.By its failure to do so, thus permitting andcondoning the circulation of the petitions throughout the plant duringworking hours, and by the participation of its supervisory employeestherein," the respondent clearly evinced to the employees its approvaland support of the petitions and their declared objectives.2.The formation of the AssociationWith the impetus supplied by the petitions, the employees beganto discuss the formation of an unaffiliated labor organization.Ac-cording to Charles Ruth, he and Stanley Hockman, another employee,took leadership of this movement and went through the departmentson December 14, 1936, suggesting that a representative be electedfrom each department -to attend a meeting to discuss the formationof the new organization:Accordingly, elections were held in eachdepartment, and the selected representatives attended a meeting oneday during the week of December 14, in a shack in the shipyard.According to the uncontradicted testimony of Campbell, LeaderFitzsimmons informed him that he had been elected while absentfrom the department 9 "to represent the group from the boilershopin the newly formed organization," and notified him of the meetingto be held in the shack.The representatives at this meeting, which7An examination of the petitions for the boiler shop reveals that of 10 assistant foremen and leaders inthis department,all but 1 signed.In view of our findings upon the uncontradicted testimony set forthabove,it is unnecessary to set forth and resolve other testimony which was contradicted,relating to thealleged activities of other supervisory employees in soliciting signatures for the petitions.8The respondent and the Association both argued before the Trial Examiner that since supervisors paidon an hourly basis,such as leaders and assistant foremen,were eligible to membership in the Union andlater in the Association,the respondent is not responsible for their activities.We find no merit in thiscontention.SeeMatter of Decatur Iron & Steel CompanyandSteelWorkers Organizing Committee et at ,29 N L. R. B , No 150;Matter ofFord Motor CompanyandUnited Automobile Workers of America, LocalNo. 235,23 N. L. R. B , 342YOn the evening of December 12, 1936,Burke, the respondent'svice president and general manager,visited the home of Campbell and told him that there was a warrant outstanding for his arrest, sworn outby one of the strikers alleging assault and battery.On the next day Campbell was spirited out of town byJohn G.Pew, Jr , the son of the respondent's president,so that the warrant could not be served upon him.When the warrant was finally served upon Campbell the respondent furnished him with counsel and bailwithout cost.It was during Campbell's presence in court pursuant to the above warrant that he waselected to represent his department. SUN SHIPBUILDING AND DRYDOCKCO.243was held during lunch time, discussed the formation of a new labororganization and agreed to meet again on about January 4, 1937.On about January 4, the scheduled meeting of the elected repre-sentatives from the various departments took place and the Associa-tion was formed.Those present selected the name of the new organi-zation, adopted bylaws, and elected Charles Ruth as president.WalterM. Appleby as secretary, and Paul Herman as treasurer.The aforesaid meeting took place in the welding shack on the Com-pany's property at 4:30 p. m. It was undenied that representativesfrom the second shift who were scheduled to start work at 4:30 p.m.attented this meeting and suffered no loss in wages.Immediately following its formation, the Association ordered mem-bership cards and commenced an intensive organizational campaign.These cards were distributed to the departmental representativeswho openly solicited employees for membership, in many instancesduring working hours.Many of the assistant foremen and leadersbecame members of the Association.On January 5, the day following the election of officers, the Asso-ciation by letter requested that the respondent meet with it onJanuary, 7.On the latter date, Pew met with the Association andafter listening to its demands, which included a request for an increasein wages, Pew stated:I do appreciate your loyalty boys. I cannot for a day or two,give you any decisions, but I am going to deal with our ownemployees . . .Do what you think is right boys and we willdeal with you. I want you to tell your men that I have shownyou the rates of 'the other yards and when others raise wageswe will do so, -but we just cannot do it now.As testified by Pew, the strikers returned to work on December 28,upon the respondent's promise to meet with the Union betweenJanuary 1 and 15, 1937, "to discuss and attempt to agree upon theterms and conditions of employment."From the minutes of therespondent's meeting with the Union on January 11, it is apparentthat the latter was not accorded the same treatment as the Associa-tion.Nowhere therein does there appear the statement "I am goingto deal with the Union," nor the statement "Do what you think isright boys and we will deal with you."At this meeting the Unionpresented a proposed contract and in addition to other demandsrequested recognition as the exclusive' bargaining agency of therespondent's employees.As a result of the, dispute as to whetherthe Union or the Association represented a majority of the employees,a consent election was held on March 19, 1937, under the auspices ofthe Board.The Association won the election and in December of 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat year entered into an exclusive bargaining contract with therespondent.fo3.Events preceding the consent election ofMarch19, 1937To a large extent the activities of the Association were directed byAppleby and Campbell.Campbell had been the leader in the back-'to-work movement.Shortly after the formation of the Association,Campbell took a leading role in its activities,particularly with regardto organizing the employees in the shipyard.According to Camp-bell, he and Appleby worked in"complete collusion"with the respond-ent and received its unstinted support and cooperation in the Associ-ation's efforts to break the Union and to secure all employees as itsmembers.Campbell testified that it waswithBurke that he hadmost-of his dealings and further,that with Burke's support he hadbeen able to dominate and intimidate many of the employees as wellas some of the supervisors.In the words of Campbell, "Burke wasthe man I had most of my contactswith.Mr. Pew[Sr.] was Appleby'sman.Appleby was a little smarter than I was."Campbell testified that shortly after the meeting at which theAssociation was formed,he suggested to Burke and Pew that he moveto the Imperial Hotel because the family he was then living with wasconnected with the C.1.0., which made it embarrassing for him tocarry on his activities there,and because if he was located at the hotelhe would"be more centrally located and do a better job of organizing"for the Association.He further testified that Pew, Sr.,gave him two$20 bills and that Burke gave him a $10 bill to "clean up my boardbillwhere I was living and to move."Both Burke and Pew deniedgiving any money to Campbell to enable him to move in order toorganizemore effectively for the Association.Burke,-however,admitted that he lent Campbell$50 on this occasion.He testified:A. . . . As Irecall the first money that I gave him was when, hesaid that his condition,where he was living, was not pleasantfor him.As a matter of fact lie said he was living with a familythat was pro-CIO and that they were uncomfortable and thathis living there was uncomfortable and he wanted to move.Hewanted to move; as I recall, to the Imperial Hotel and he wantedto know if I would let him have money so that he could payup his board and other obligations that he had,and I did.Q.Was that loan made in anyway in so far as S. S. E. A. or-ganizational activities were concerned or promoted by that fact?A. It was made at his request so that he could move-that hisliving conditions were not happy where he was.And as a matterof fact I thought it would be a good thing if he got out of thatneighborhood because at that time there was no question but10See footnote 22,infra. SUN SIiIPBUILDING AND DRY DOCK CO.245what Lewis [Campbell] was in a great deal of danger when hewalked around up in that neighborhood, from all the reportsthat I had or heard about him.In the light of the foregoing testimony of Burke, as well as for reasonshereinafter assigned in drawing our conclusions as to the generalcredibility of Burke and Campbell, we credit, as' did the Trial Exam-iner,Campbell's testimony that Burke gave him money so that hemight more effectively organize for the Association.We deem itunnecessary to 'determine whether Pew played any part in thisincident.Several weeks prior to the scheduled election between the Asso-ciation and the Union, Campbell heard that men who had, been onthe pay roll as of December 7, 1936, were eligible to vote even thoughthey had since quit, been laid off, or been discharged.He went toBurke and told him of the importance of obtaining their votes forthe Association.According to Campbell, Burke agreed with him,and at his request furnished him with a list of the names and addressesof all men whose employment had been terminated since December 7,1936.At the hearing, Campbell produced a list consisting of 17typewritten pages bearing headings "Men Laid Off Lack of WorkSince December 7, 1936," "Dropped From Roll Since December 7,1936," "Men Quit or Discharged Since December 7, J936" which hetestified Burke gave to him.The latest date of any employee marked"Date Dropped" on the list is March 6, 1937.Campbell testified that during working hours he made up a cardindex of all the names on the aforesaid list, and that he then:A. . . . told Mr. Burke there was too many people tobe contacted in this short space of time in which I had to con-tact them before the election, and I said I would like to have alist of all the names of all the workers who had come to work onDecember 11, 1936. . . . I felt that any worker who hadcome through the picket line that day and had been laid off,quit or fired between the two dates of December 7, 1936 andMarch 19, 1937, if they were approached in the right mannerthat we would get a majority of them to come in and vote for us.Q. Did you explain that to Mr. Burke?A. I did. I furthermore asked Mr. Burke would he then vestin me this much power, to inform them voters that if we won theelection they would be given first consideration and rehired, andhe told me yes.According to Campbell, about a week prior to the election lie receivedthe second of the two lists which he had requested, which was inlonghand and contained only names and button numbers but noaddresses.Campbell thereupon compared the lists and set aside the 246DECISIONSOF NATIONAL LABORRELATIONS BOARDcards of employees whose names appearedon bothlists as those ofpersons to visit.Campbell testified that he then asked Burke forthe use of a company car but that the latter said that he was afraidthat it could be identified through the license plates.Campbellfurther testified that Burke authorized him to use a taxicab in orderto solicit the men whose cards he had set aside,and advanced him $50toward his expenses,and in the week preceding the election gave himanother $150 for expenses.Campbell stated that he hired a taxicaband with the assistance of Joseph Ryan, a fellow-employee,visitedthe homes of the selected men and "told these workers if we shouldwin their job would be restored to them at the earliest date." Sub-sequent to the election,according to Campbell,he and Appleby madeuse of the longhand list described above, which they referred to astheir "Bible,"ascertaining whether the name of any applicant forwork who claimed to have voted for the Association appeared thereon.If it did, Campbell testified,he would make arrangements witheitherBurke or Employment Manager Vickers to have the menreemployed.Campbell further testified-Early in 1939 I spoke to Vickers, the employment superin-tendent, about this list and the names appearing on this list ofpeople who had come there recently for employment, and liesaid if he had such a list it would be of use to him for reference,...and would I lend it to him, which I did.Vickers was not called as a witness nor did the respondent make anyexplanation of its failure to call him.Part of Campbell's testimony was corroborated by the taxicaboperator whose cab Campbell hired prior to the election.Thiswitness, Frank Figaniak,testified that on various occasions in March1937, Campbell hired his taxicab by the trip and sometimes by thehour.Joseph Ryan testified that on the day of the election lieassisted Campbell and,although he did not report for work, receiveda full day's pay.He further testified:Campbell . . . had a list of men who had been laid off since thestrike but who had come to work on the 11th, and he asked thosemen to come in to vote and he would check them and if they didn'tcome in, why,myself in company with a boy by the name of Bellwent after those men to try to getthem to cometo the election.Ryan also testified that"Campbell gave me to understand that I wasto tell those people that in the event the S. S. E. A. won the bargainingrights for the shipyard that they would be taken care of and putback to work,"and that he so informed the 15 or 20 voters whom hecontacted.Appleby, who was the principal witness for the Association, testi-fied that, prior to the election,the respondent gave to both the Union SUN SHIPBUILDING AND DRY DOCKCO.247and the Association a typewritten list of the names and buttonnumbers but not the addresses, of all eligible voters not then on thepay roll, and that if the respondent gave Campbell a separate listwhich did contain addresses, he knew nothing about it.Applebydid admit, however, that Campbell had in his possession the long-hand list of former employees which they called the "Bible," and thatitwas used for the purpose described by Campbell."Burke denied substantially all material testimony of Campbellconcerning the election.He admitted that the respondent had inits possession copies of the typewritten lists that Campbell producedat the hearing but denied giving them to Campbell and testifiedthat'he was unable to explain how they came into the latter's pos-session.12He also denied giving Campbell the longhand list.Hedenied giving Campbell any money to finance his cab trips in orderto solicit votes for the election, but admitted that subsequent tohis first loan to Campbell of $50 in December 1936, that "a littlelater on I loaned him $50 more . . . I don't remember what he saidhe had to have the money for." 13 Despite his general denials ondirect examination, the following testimony by Burke on examinationby counsel for the Association lends credence to Campbell's testimony:Q.Mr. Campbell testified that he discussed with you the im-portance of obtaining the votes of all the men who were on thepay roll as of December 7, 1936, and who had not been calledback to work.Did he discuss that with you?A. That was discussed many times in many places by a lot ofpeople, in so far as those discussions were concerned, and Iwouldn't say it was Aggie or Lewis [Campbell] that discussed itwith me.As far as I was concerned I was not interested. I didwant to see, personally I wanted to see everyone vote that wasentitled to vote at that election.Q. Did Mr. Campbell ever ask you for a company car to getout votes?A. Pardon me?Q.Did Mr. Campbell ever ask you for the loan of a companycar to get out votes?'A.He did; yes, he did.Q.What was your reply to that?>>That the Association was not kept informed of all the activities of Campbelland Appelbyis evidentby Appelby's admission that "I doubt if there was any one in theyardbesides Campbell and myself whoknew of the existence of that list because we did not bring it out in meetings or before the grievance com-mittee "13Applebyalso testified that two lists containing the names and addresses were given to the Board'sofficials supervising the election.13Burke testified that he also made loans to other employeesHe admitted, however, that he nevermade a cash loan for as much as $50 to any employee other thanCampbell. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDA. I told Lewis that that was impossible, that we couldn'tdo anything like that . . . I told him that we couldn't become aparty to going outside and trying to induce men to come intothe plant to vote.Now, I want to go a little farther with this.I don't say that Ididn't know that Lewis did that,but I can say this, that I neverasked Lewis to do it. I never intimated that he should do it andI never knowingly financed him in doing it.Q.Well, did you ask him not to do it?A. It was none of my business what the man did outside on hisown time- why should I?Q. Is it true that you told him that to give him a companycarwouldmean that the license plates would be too easilyidentified?A I have no recollection of speaking about license platesbut I dohave a recollection that I told him that that was impossible, thathe couldn't have a company car.Q.Now, getting back to the taxicab proposition. I wantto ask you another question about that.You say you have norecollection of any talk about a taxicab.Will you say thatthere was no talk about a taxicab?A. I said I didn't have any recollection of a talk about thetaxicab.I have told you about the company car and that is asmuch as I remember of it.Q.Mr. Campbell says that he offered to submit alist,anitemized list of expenditures [in connection with the election]and you said that wasn't necessary. Is that true or not?A. I have no recollection of that.'4]itview of the foregoing testimony of Burke, and in view of ourconclusions as to the credibility of Campbell and Burke, hereinafterset forth, we find, as did the Trial Examiner, that the events precedingthe election occurred substantially as Campbell testified.i5On March 18, 1937, the day preceding the election, Burke tele-phoned to Campbell at the Imperial Hotel and, according to Camp-bell's testimony, told him "that he knew there.was a meeting, arally of CIO Local 2 at a Lithuanian hall in Chester, and he wouldlike to know flow well that meeting was attended."Present withCampbell on that occasion was Ryan, who volunteered to get the14Italics supplied16The respondent makes the point that inasmuch as the Association had about$400 in the treasury atthe time,it is unlikely that Campbell would have asked Burke to defray the expense of soliciting the votersBut Campbell indicated,and in this he was corroborated in effect by Appleby, that he did not want theAssociation to know all that was going on behind the scenes.In any event, the argument that since theAssociation had money in its treasury,it would not seek assistance from the respondent is not persuasive, SUN. SHIPBUILDING AND DRY DOCKCO.249information.Ryan, as he testified, attended the union meeting thatnight and immediately reported to Campbell what had occurredthere.Campbell testified that he then telephoned to Burke at hishome and "told him the gist of the meeting."During the course ofhis examination, Burke volunteered the statement that he had calledCampbell at the hotel on the night of March 18, but did not state forwhat purpose.He did not deny Campbell's testimony regarding thisincident.We credit the testimony of Campbell and Ryan and find, asdid the Trial Examiner, that the respondent engaged in surveillanceof the union meeting of March 18, 1937.-4.The welding schoolIn about April 1937, the respondent decided to depart from its oldmethod of riveting ships and to adopt the welding technique.Conse-quently, the respondent began to hire new welders and also set up aschool for its employees where they could learn the art of welding.Campbell testified that the Association realized that the weldingdepartment would become the key craft in the yard and that it wasof vital importance to "command that department,'' and that he wasselected by leaders of the Association as the man to organize the weld-ing department. It was necessary for applicants for the position ofwelder to prove their proficiency by' passing tests given to them in thewelding school located in the boiler shop.16According to Campbell,he arranged that either he or one of his confederates, namely, EdmundRobins,Michael Labosky, and Joseph Angelo, was present in theschool when an applicant took his test and questioned him concerninghis union affiliations and sympathies, and "through talking and otherpressure methods they usually did not hesitate very long in signingup" in the Association.,According to Campbell, he ``signed up hundreds -of applicants coming into that welding school.They eithersigned up with me while I was there or they did` not go `to work."Campbell testified that if an applicant refused to join the Associationor had come from a company whose employees were organized byeither the C. I. 0. or the A. F. of L., he and his afore-mentioned con-federates would rig the test of the applicant in such a way as to causehim to fail.Campbell claimed that Albert Briggs, who was in chargeof the welding school, and Briggs' assistants, Harry Butler, SamuelAdams, and William Davies, were aware of the nature of his activitiesin the welding school and never questioned his presence there.Camp-bell testified that although the aforesaid supervisors knew that appli=19 In order of their ability,there are three grades of welders,the third-class welder or tacker,who does thesimplesttypeof welding, the second-class welder who can perform more difficult work, and the first-classwelder who can perform the most difficult kind of weldingThe rates of pay vary- with the designation. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDcants' were being "framed," they did not know how it was being done.Campbell also gave the following testimony:Trial Examiner BOKAT. Was Mr. Burke aware of the methodsyou used in getting applicants rejected?The WITNESS. Itold Mr. Burke what I was doing.Trial Examiner BOKAT. When did you tell him that?The WITNESS. Many times.Trial Examiner BOKAT.` What did he say when you told him?The WITNESS. We do not want to know anything about that.Q. (By Mr. Cunniff.) Did he ever tell you to stop thoseactivities?A. He did not.,Q.Did Briggs ever tell you to stop those activities?A. He did not; he encouraged them.Campbell's testimony in regard to - the solicitation and fraudulentexamination of applicants was corroborated by Robins and Labosky.According to them, Campbell arranged with Assistant Foreman Butlerto -have them assigned to the welding school.Robins testified that in-questioning an applicant by the name of Goodrich, he found out thathe was opposed to the Association, and therefore:''We took and threw the switches on him.We, gave him dampwire:We grounded the handles on both'sides. ' And the man wassharp enough to catch all those things.He would correct it.He would ask for 'good wire. , He would ask for the metal andhe would stop and` change his heat. So he put up a weld.Hepassed his test plate and when his test plate was completed wechanged it for another test plate that we had laying around and 'had him disqualified. . . '.We told Mr. Briggs what it was allabout and he marked it [Goodrich's card] "unapproved." 17Questioned as to whether or not Campbell had any conversationwith him concerning the solicitation of welding applicants for member-ship in the Association, Burke replied, "I have no recollection of anysuch conversation and I will say that he did not." "Burke alsodenied that he had any knowledge of the fraudulent activities ofCampbell, but admitted that he had heard that Campbell was in thewelding school soliciting applicants for the Association, and in thisconnection testified as follows:I heard of it on one or two occasions and gave instructions thathe or' anyone else was to be kept out of there and that the appli-cants or the students or the applicants for new jobs were not tobe interfered with. ' And I am pretty sure it was at that time17Goodrich evidently suspected that he had been tricked and wrote a letter of complaint to the respondentand was given a position as a first-class welder.Foreman Briggs admitted that despite this complaint hemade no investigation into the facts or circumstances which caused Goodrich to fail his test. SUN SHIPBUILDING AND DRY DOCK CO.251that there was a sign put up for people to keep out of there whodidn't have business in theme.However, Burke never instructed Campbell to keep out of the weldingschool and it was undisputed tha p no other supervisory employee ofthe respondent ever instructed him to stay away.In substance, Briggs, Butler, and Adams denied the testimony ofCampbell, Robins, and Labosky.Davies was not called as a witness.The Trial Examiner found that Butler, Briggs, and Adams wereevasive and contradictory witnesses, and that Labosky and Robinswere direct, straightforward, and plausible.An analysis of theirtestimony supports the Trial Examiner's conclusion, and we likewisefind, that the denials of Briggs, Butler, and Adams are not entitledto credence.No satisfactory explanation of how Robins, Labosky,and Angelo received assignments in the welding school was given byeither Butler, Briggs, or Adams.Angelo, who testified as a witnessfor the Association, and who was clearly unfriendly to Campbell,admitted that he saw Campbell attempt to deceive applicants.Weaccept, as did the Trial Examiner, the testimony of Campbell, Robins,and Labosky regarding their manipulation of the welding tests asbeing in substantial accord with the facts.18Similarly, and for the reasons stated above, we credit, as did theTrial Examiner, Campbell's testimony that he and Briggs sifted thelist of employees who applied for lessons in the welding school in orderto eliminate any applicant who was not a member of the Association.Campbell testified that with but two exceptions, all the students in thewelding school were members of the Association.About 350 to 400employees applied for the student welding courses and about 140 to 150graduated.Despite Briggs' denial, it is clear that the latter wastaking Campbell's advice as to who should be placed in the weldingschool.For example, Oswald Murphy, a witness for the Association,admitted that he asked Campbell to put three of his friends in thewelding school and after making that request, they were so placed.Walter Voytovich, a witness for the Board, testified that when thewelding school opened in April, he asked Briggs to place his name onthe list.Voytovich at this time was not a member of the Association,and the department he worked in was "practically one hundred percent C. I. 0."However, Voytovich did not get into the weldingschool until the summer of 1937 when he became a member of theAssociation.Again, it was Campbell who, through Briggs, gotVoytovich into the school.The record is clear that only two members18The respondent introduced evidence which indicated that Campbell was not as successful in securingthe rejection of candidates, as he testified.Whether or not this is so, it is clear from all the evidence that,as found above,the respondent permitted Campbell and his associates to carry on organizational activitiesIn the welding school and closed its eyes to their practices. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Union were admitted into the school.tsThey were FrankHarris andCharles Nyce.Harris Fr.Aered the school through theinterventionof his foreman,James . Neary, and Nyce by the aidof Burke.Campbell testified that he complained to Burke aboutNyce being placed in the welding s;c:iooland that Burke replied "Well,that is an exception.They can say some day only S. S. E. A. menwent to the school and we can say C. I. 0. men went to this school."Burke admitted that Campbell complained about his placing ofNyce in theschool,but denied making the above statement.Headmitted that Nyce had asked him about getting into the school andthat he had told him that he could.We credit, as did the Trial Exam-iner,Campbell's versionof this incident.5.The safety officeThe respondent also cooperated with the Association in utilizingother methods to enlist new employees as members of the Association.New employees were sent to the safety office located in the yard, wherethey received safety instructions from Cressy and White, two em-ployees who had charge of the safety department.Campbell arrangedthat either he, Robins, or George McGlennen,assistantrecordingsecretary of the Association, would be stationed outside the safetyoffice to solicit new employees for the Association.Campbell testified,without contradiction, that he had heard Cressy tell the new em-ployees "that is the Association man out there and he wants to talkto you."According to the undenied testimony of Andrew Reeder, awelder, after he had received safety instructions as a new employee,White stated to him, "Now, in this yard we also have a union, theS.S.E. A. . . . Everybody belongs to it." Campbell furthertestified:..McGlennen, Mr. Examiner, met every employee who cameto the Shipyard during daylight, during working hours, from theearly part of 1938 until the time I left the Association in 1939,everyone, notwithstanding, and I even furnished McGlennenwith lists of the number of employees that he would be expectedto see from day to day, because I would go out into the employ-19The respondent contended that no discrimination was practiced in regard to employees admitted intothe school.In support of this contention,the respondent points to a notice to the effect that all employeeswere eligible for the school, which it claims it posted to correct a contrary impression evidently widespreadthroughout the yard.Burke admitted that not one riveter from the riveting department,whose work wasbeing supplanted by welding,entered the school.The employees of this department were practically allpro-Union.The respondent contends that riveters did not apply because they believed that the weldingschool was a scheme for forcing them to become members of the Association,and cites as supporting suchcontention the testimony of Ruth, president of the Association,that upon hearing rumors as to suchbelief, he personally addressed the riveters and assured them that the school was open to all employeeswithout discrimination.The respondent, whose records would have shown definitely whether any rivetershad applied for admission into the school,did not produce them.Briggs,who kept these records in twobooks, testified that one of them had been burned, but did not produce the other.However,whether theriveters applied and were rejected or did not apply is immaterial,in view of the finding made above thatBriggs did in fact reject applicants because of their union affiliations. SUN SHIPBUILDING AND DRY DOCK CO.253ment office and count them and ask Vickers how many werecoming on daily, and go back and tell McGlennen to expect somany and he signed them up and before McGlennen signed themup by himself, I myself was on that job and talked with Robinsand later McGlennen and I particularly took pains.After the men whose names I have mentioned had taken part inthat kind of work and-I decided that MeGlennen was the bestqualified to do that job and I even went so far as to tell BillBrentenaw [William Brientnall, McGlennen's foreman] his boss,that I would have McGlennen do this job for me.When new employees failed to sign up, which according to Campbellhappened rarely, McGlennen would report to Campbell the names ofthose who had not joined the Association, and then according toCampbell, "We would .exert all the pressure that we could on thatperson to make him sign up."Neither Brientnall,White, nor Cressywas called as a witness, nor was any explanation advanced for theirfailure to take the stand.McGlennen, who was called as a witnessby the Association, in effect admitted the - above testimony.Hetestified that he discontinued his practice of soliciting new employeesoutside the safety office in the latter part of 1939, "Because it wasdeemed [by the Association] advisable at that time that my servicescould be better used otherwise."McGlennen did not state that hesuffered any loss of pay as a result of his activities for the Associationduring working hours, leaving the inference that he received hisregular wages.We find, as did the Trial Examiner, that with theknowledge and consent of the respondent, McGlennen during 1938and 1939, spent a substantial portion of the working day in solicitingmembers for the Association.Further, whether or not McGlennenwas paid for the time spent by him in soliciting members for theAssociation,we find that the respondent not only permittedMcGlennen to solicit in the yard but represented him as soliciting withits approval and sanction.6.The reports of Campbell and Appleby and the spying activities ofJoseph NilonAccording to Campbell, Joseph Nilon, a member of the Union andan employee of the respondent, acted as Appleby's "stool pigeon" inspying on the activities of the Union, and reported to Appleby whoin turn reported to Burke. In March 1938, the charter of the UnionThereafter, some time in August 1938, a new union was formed knownas Independent Shipyard Workers.Nilon was elected secretary of20The charter was restored in the latter partof 1939. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis new organization at a meeting held on August 24, 1938, andaccording to Campbell, a report of this meeting was turned over toAppleby by Nilon., Questioned . as to whether he had made thisreport to, Appleby, Nilon testified, "I don't recall, perhaps I did."After receiving this report, Appleby put it in typewritten form and,according to Campbell, delivered it to Burke.At the hearing, Camp-bell, produced ,a copy of this report which contained in part thefollowing:A number, of employees from various departments were noti-fied today by word of mouth, that a secret meeting would beheld in Lithuanian Hall at 8:00 P. M. to form an independentlabor organization.Forty non'attended meeting, several departments were repro-sclited, but particularly chippers, caulkers, and shipfitters.This was followed by a list of the names and addresses of those em-ployees who had attended the meeting and the names of the officerswho had been elected. In addition to the aforesaid report, Campbell,at the hearing, produced-a copy of another report referring to theactivities of the Independent Shipyard Workers.This report datedDecember 7, 1938, read in part as follows:Regularmeeting of the Independent Union meeting held.McCormick proposed swinging back to C. I. O.However, thisproposal was amended on motion of McCarthy that Local #2'first be felt out to see what sort of proposition they would tenderthe Independent.The report also stated:FRANK SUDOWSKI, alias King Kong #45-91.First-class fitter.Has always been known as a 100% outsideUnion man, and who has submitted to Appleby an applicationfor a position for his son; has signed up with the IndependentShipyard Workers, the new independent union, during the weekof December 5th. In my opinion neither this man nor his sonare worthy of any consideration whatever.WRITE #59-688Welder on second shift who can be identified as the man whowon the $50 cash award in the Safety First drawing recentlyconducted.Also joined the outside independent Union during,the week of December 5th.2121Neither Sudowski nor white was discharged by the respondent, and the respondent did give theformer's son a position.That the respondent did not in this instance act in accordance with Campbell'srecommendation does not disprove collaboration with Campbell since, as shown below, the respondentdid in other cases act upon Campbell's recommendations. SUN SHIPBUILDING AND DRY DOCKCO.255Campbell testified that these reports aswell asother typewrittendesire to have men considered for job employment."These reportswere typed, according to Campbell, sometimes by Appleby and some-times by Harry Simon, Burke's secretary, and then either given to,Burke or placed on his desk in his absence.'Campbell further testified that in November 1937, Appleby in-formed him that he had received a report from Nilon that the Unionwas going to start a drive the following month by distributing to theemployees pledge cards designating the Union as their collectivebargaining agent, and that Appleby and Campbell decided that ifthey could obtain the respondent's records of the names and ad-dresses of all hourly and piece workers and send them a card of thesame nature through the mail, and do that before the union drivegot under way, they would "beat -them to the punch." 22 The re-spondent admitted that the Association was given access to the Com-pany's records.After the names and addresses had been obtained,cards were sent to the employees which stated:I hereby apply for Membership in the SUN SHIP EMPLOYEESASSOCIATION for the Year 1938 and appoint said organization tobe my sole representative in collective bargaining with my em-ployer in matters pertaining to rates of pay, wages, hours ofwork and other conditions of employment for a period of OneYear from above date.Members as well as new applicants ------------------------SIGN HEREAccording to Campbell, he and Appleby informed Burke of theiractivities in printing and sending out the cards.This was not deniedby Burke or Appleby.Campbell testified further without contradic-tion that after the signed cards were returned "We had run-downsheets which were furnished by the time office to us, and as. thesecards came in we would check off behind the names of the ones thatreturned the cards."Burke denied that he received copies of the reports set forth-above.His secretary, Simon, did not testify.Appleby did not deny theincidents.Nilon admitted that he collaborated with Appleby butstated that it was solely for the purpose of determining "the extent ofthe communist control of the working men through Local 2 of theI.U. M. S. W. A." Nilon further testified that his collaboration with22Up to this time, the Association had not requested the respondent to enter into a written contract.According to Appleby, in addition to the above stated purpose, the Association sought "the applicationcards" in order to be able to reaffirm to the respondent that it still represented a majority of the employees,since Pew, before signing a contract, wanted to make certain that this was the fact.On December 31,1937, the respondent and the Association entered into a written contract as to terms and conditions of em-ployment.On January 18, 1940, the respondent and the Association entered into a new written contract.This latter contract was for the term of 1 year, subject to automatic renewal unless notice was given byother party.Both contracts recognized the Association as the exclusive representative of the respondent'semployees. 256 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppleby continued until October 2, 1940, when both men testifiedbefore the Dies Committee on un-American activities.The TrialExaminer, who was unfavorably impressed by the demeanor of Nilonas a witness and by his evasive and contradictory answers, rejectedhis testimony, as well as Burke's denials, and credited the testimonyofCampbell.We likewise credit Campbell's testimony and findthatNilon spied upon the Union and the Independent ShipyardWorkers and that his reports were conveyed to the respondent byCampbell and Appleby.The respondent in its brief argues that even if Burke had receivedthe reports, there is no showing that they were not voluntarily sub-mitted to Burke without request.However, in the absence of anyshowing that Burke rejected the reports or otherwise indicated thatthey were not wanted, we conclude and find that the respondent ap-proved and ratified the foregoing activities of Campbell and Appleby.That the respondent likewise knew and indicated its approval ofNilon's participation in the formulation of the reports submitted byCampbell and Appleby, is revealed by the following incident. OnSeptember 2, 1938, Pew's son, John G. Pew, Jr., discovered Nilonasleep on a scaffold.He reported this to a welding leader and Nilonwas either discharged, or suspended for 1 week.23According to therespondent's rule, sleeping on the job was cause for dismissal, andaccording to its records, the respondent, between 1937 and 1940discharged 19 employees for being "asleep on the job."Nilon,although not then a member of the Association, complained to Apple-by.Appleby testified that he was "a little burned up about the wholeaffair" and discussed it with Burke who referred him to Pew who wasthen out of town, that when Pew returned Pew sent for him and askedhim about the incident, that Pew called in his son and told...young John that he had no authority to do what he haddone and asked me how much money the man had lost by thetime he was given off, which was exactly 44 hours, . . . and theamount of money involved was $41.36.Mr. Pew pulled the $41.36 out of his own pocket and gave itto me and I gave it to Nilon.Pew, Jr., testified that his father called him into his office and repri-manded him for discharging Nilon and that he replied that he had notdischarged him but had merely reported him as being asleep and hadnot even known the man's name.Pew, Sr., testified that when he was informed'by the Associationcommittee, which included Appleby, that his son had ordered thedischarge of Nilon, he replied, "I never fired a man myself in the23According to the respondent's records,Nilon was suspended for I week,but Campbell and Pew testifiedthat Nilon was discharged. SUN SHIPBUILDING AND DRY DOCK CO.257shipyard since I have been in there. I have fired one leader becausehe was taking money from the employees. I do not want my son todo it.And under the circumstances he can come back to worktomorrow."Pew admitted paying Nilon for the wages he had lostfor the week he had been out'of work.Under Pew's version, Pew later learned from his son that thelatter had not discharged Nilon, but had merely reported that Nilonwas asleep.Pew's testimony with regard to this incident clearlycannot be credited.It is inconsistent with, the testimony of Applebywho testified that Pew called in his son in his, Appleby's, presence.Further, Pew admitted that there was no doubt that Nilon bad beenasleep,which according to the respondent's rules was an offensewhich justified discharge.We do not believe, nor did the TrialExaminer, that Pew, acting solely on Appleby's representation thathis son had discharged Nilon, would not only have reinstated thelatter, in spite of his unquestioned breach of the respondent's rules,but in addition have given him a week's salary.The only plausibleexplanation, in view of the fact that Appleby was submitting reportsto the respondent based upon Nilon's spying activities, is that PewreinstatedNilon because he knew that Nilon was Appleby's "stoolpigeon" and spy, and we so find.247.Norton's assistance in organizing the shipwaysIn June 1938, Campbell concentrated his efforts in an attemptto organize the employees on the shipways, who were strongly pro-Union and among whom the Association had been making littleheadway.Campbell testified that he asked Superintendent Norton,who had supervision of the shipways, "about cooperating with theorganization in organizing, the men on the ways into the SSEA"and that the latter replied that if "I would come in the followingSaturday he would have all his foremen meet in his office with meand we would go over the subject." The next Saturday morning,Campbell met with Norton and Supervisors Neary, George Petchel,and Frank Hoot, and -according to Campbell, ways and means ofgetting the men in the shipways to join the Association were dis-cussed.Campbell further testified, "This meeting was not much ofa successWe argued back and forth over four hours.Norton24Not only did Nilon receive favored treatment in this instance,but again in the latter part of 1938 whenhe was employed as a second-class welder.At this time, a lay-off of second- and third-class welders wasto take place in the welding department and, according to Campbell,he asked Appleby whether "he hadtaken care of Nilon" and the latter replied that he had forgotten and was going to do it right away andwent in to see Burke,and later in the afternoon told Campbell,"I got it fixed up," and had Nilon made afirst-classwelderCampbell stated that on the following day Foreman Adams of the welding depart-ment told him that word had come from the"office"to make Nilon a first-class welderThis testimonywas denied by Appleby,but not by Burke,Adams, or Nilon,nor by the respondent through its records.We find,as did the Trial Examiner,that Appleby successfully intervened in Nilon's behalf as testifiedto by Campbell.4388131-42-vol 38-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrols the whole construction [shipways] with an iron hand andthey all waited for his say-so and we arrived, at the end of four hours,atno decision . . ."Campbell further testified that sometimelater,Norton told him that there was going to be a lay-off in Depart-ment 51 but "word would be spread that if these men were membersof the organization, the SSEA, they would be located on anotherjob in another department."According to Campbell, there was infact, a shortage of work in Department 51 and the employees of thatdepartment instead of being laid off, were transferred "elsewhere inthe yard and this transfer came about only after the men came overto the Association and signed up in droves, in groups."Nortonadmitted that a meeting with his foremen and Campbell took placein his office, at which meeting Campbell stated that the foremen wereafraid of the C. I. 0. men on the ways, that the Association couldnot make any'headway on the ways if the foremen continued to beafraid of the C. I. 0., and that the purpose of the meeting was tofind out what could be done about that situation.Norton furtheradmitted that in 1938 there was a curtailment of production inDepartment 51; that the Association had requested that the men inthat department be transferred to other departments instead ofbeing laid off; and that many of the men were so transferred.Hedenied the balance of Campbell's testimony, however, and averredthat the transfer of employees from Department 51 was occasionedsolely by considerations of seniority and ability and not by anyconsiderations of union affiliation.Norton also gave the followingtestimony:Q. Isn't it a fact that whenever work got slack in 51-departmentbefore, the men were laid off and not transferred prior to thisoccasion in 1938?A. It is a fact that on a lot of occasions men were laid offinstead of being transferred.That depended entirely on whatwas needed in other parts of the yard.We have never laid offmen and hired in other men from the outside.We have tried totake care of them.Q.Now, what I want to know is can you fix for us when, priorto 1938 and since the timeyou were in charge of hull construction,you transferred a large number of men from 51-departmentinstead of laying them off?A. I would have to look over the records.Q.You cannot recall any instance offhand without recourse toyour records'A. That is correct.The respondent produced no records showing its previous practice inDepartment 51.The fact that Campbell did meet with great success SUN SHIPBUILDING AND DRY DOCKCO.259in organizing this department at this time, is revealed in the minutesof the Association of August 1, 1938, which state in part as follows:The secretary called on Campbell to report on the recent organi-zation drive in #51 Department.' Campbell stated that greatprogress had been made and that the Department was betterthan ninety % SSEA at the present time.We find, as did the Trial Examiner, that the events related aboveoccurred substantially as Campbell testified.The respondent contends in its brief that since there is evidenceshowing that the Association previously had complained concerningalleged favoritism shown by foremen on the shipways to members ofthe Union, Campbell, as head of the Association grievance committee,25was rightfully privileged to call a meeting of the foremen to discuss thiscomplaint.As found above, however, the primary purpose of themeeting was not to settle a grievance, but to discuss the possible coop-eration of the respondent in organizing the men on the shipways.That the respondent agreed to and did extend such cooperation isevidenced by Norton's remarks to Campbell and the subsequent- actionof the respondent in transferring employees during the lay-off.Suchassistance pursuant to Campbell's request not only constituted directsupport by the respondent to the Association, but confirms Camp-bell's testimony as to the privileged role he played as an organizer forthe Association.8.Discriminatory treatment accorded certain weldersJames Bailey was employed as a welder in that part of the weldingdepartment known as C-Shop.He was an intimate of Campbell andaided him in his Association activities. In the summer of 1938,Bailey was chairman of his department and reported to Campbellthat he had met with no success in persuading approximately eightwelders,members of the Union, to join the Association. Includedamong these were Chester Faunce, H. Barford, S. Perlowe, J. Boyd,H. Ziegler, and one Lorelli.Campbell testified that he told Burkeabout these welders and asked him to remove them from piece workand place them on day work.Welders working on piece work earnedabout $11 a day, whereas welders on day work earned about $7.50 aday.Campbell produced at the hearing a copy.of a report, which hetestified was typed by Burke's secretary and placed on Burke's desk.26It reads as follows:22As hereinafter stated, shortly after the creation of a strategy board by the Association in September1937,Campbell as a member of such board was designated"Investigator of Grievances"for the entireplant.26The submission of reports to Burke by Campbell and Appleby is described above. 260DECISIONSOF NATIONALLABOR RELATIONS BOARDAUGUST 3, 193859-360 C. Faunce193 H. Barford204 S. Perlowe291 J. Boyd132 H. ZieglerAbove list of names are those of the welders who have beenworking in "C" shop for the past couple of years (piece workers).The list is the one which I spoke to you a couple of days ago.The following list is the names of our boys who think they areentitled to an opportunity of working do piece-work:E. LanzaG. GibsonM. SenakTuttlePeverrioI spoke to Butler and it is 0. K. with him.Mallen, Sabot and Rappe are the names of three riveters signed21up this morning and who got cards.Burke, his son, Dogcatcher #55-268, and young April are follow-ing suit.These men are all riveters.Thereafter, according to both Bailey and Campbell, Faunce, Per-lowe, Boyd, and Lorelli were trasferred to the boiler shop where theyreceived the day instead of the piece rate.Within a day or two afterthe above transfers, the rest of the eight welders who had theretoforerefused to join the Association became members, and remained onpiece rate.Bailey testified that after Boyd was transferred to theboiler shop he joined the Association "and the next thing you knowhe was a shop steward for the welders over there and I think he kindof liked it over there.He was getting a lot of overtime and bonusesand I believe he is still there."Bailey could not recall whether Lorellijoined the Association or not but testified that Perlowe "got disgusted,I believe, and quit."With regard to Faunce, Bailey testified thatafter Faunce had been in the boiler shop for 6 months he "made a dealwith Campbell," was thereupon transferred back to piece work andjoined the Association a day or two thereafter.The respondent didnot call any of the above-named welders as witnesses, although someof them were still in the respondent's employ at the time of the hear-ing.The Board called Faunce as a witness, and he corroborated the SUN SHIPBUILDING AND DRY DOCKCO.261testimony of Bailey.Faunce testified that he was employed by therespondent as awelder in the middle of 1936 and continued to work-onpiece rate until December 1938, when he was transferred to the boilershop; that he remained there on day rate until June 1939; that he wasthen retransferred to his original department on piece work; and thatbe joined the Association at about that time.The respondent didnot deny that the above transfers took place nor did it produce theearning records of the individuals involved to show what they hadearned before and after their transfer to the boiler shop. , AssistantForeman Harry Butler, in admitting the transfers, stated that thesemen were needed in the boiler shop and that their transfers were notoccasioned by their union affiliations.In view of the circumstantiallypersuasive facts set forth above, and the frank, consistent, and con-vincing testimony of Faunce - and Bailey, with whose demeanor aswitnesses the Trial Examiner was equally impressed, we do not creditthe denials made by the respondent in connection with this incident.We are convinced, and find, that the respondent effected the transferof the above-named welders to day work for the purpose of coercingthem to relinquish their membership in the Union and join the Asso-ciation.9.The lay-off of Charles KnappIn the summer of 1937, Charles Knapp, who was employed in De-partment 60 as a burner, was president of the Union.Campbelltestified that he and Appleby decided that with Knapp out of theyard, it "would just about break the morale or what was left of themorale, of Local No. 2," and that he "broached that subject to Mr.Burke from time to time and also once or twice in company withAppleby."Campbell further testified:Burke agreed with me but said at that time that they werefollowing along the lines of seniority and in order to get Knapphe would have to lay off more burners than the yard could affordto lose at that time because of production.I visited Burke from time to time after that on the same subjectand in the latter part of 1937 or the early part of 1938 I spoke toBurke again about that.He told me that he thought that hehad found a solution for the Knapp situation.-Burke told me atthat time that he was going to lay off burner [sic] down to Knappand cut two or three deeper in order that it would not look soconspicuous.Burke denied the above testimony; Appleby did not. In February1938, Knapp was laid off together with some other burners.The re-spondent produced evidence showing that in February 1938, produc-tion in the shipyard was in a period of decline and that a total of 266employees were laid off in various departments. Its records also 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDshow that of 20 burners laid off with Knapp, 2 had greater seniority,3 had equal seniority, and the balance had less seniority than Knapp.These figures are consistent with Campbell's testimony that the re-spondent intended to "cut two or three deeper."We believe Camp-bell's testimony,' as did the Trial Examiner, and find that the re-spondent laid off Knapp because of his union. affiliation and activities.Two or three months later, all the burners with the exception ofKnapp were reinstated.The respondent- contended that it did notrehire Knapp because it learned that Knapp had stolen union funds.It appears that Knapp did in fact steal union funds, and under thecircumstances his prior discriminatory lay-off does not persuade usthat the respondent denied him reinstatement because of his unionactivities.We find, as did the Trial Examiner, that the respondent'srefusal to remstate Knapp was not discriminatory.10.The Discharge of OuttenIn October 1938, Eldridge Outten who was employed as a welder,yielded to the 'solicitations of his working partner, James Monroe,and agreed to join the Association.Monroe then brought Outten toCampbell and told him that Outten had agreed to join the Associa-tion.Upon Outten's statement that he had no money with him,Monroe volunteered to advance the necessary 50 cents for the yearlydues.Campbell then gave Outten a membership card, but the latterthrew it out of the window.According to Campbell, "I was per-turbed over this and I told Outten we didn't leave members in theAssociation this way and gave Monroe back the fifty cents."Camp-bell testified that on the same day Assistant Foreman Adams re-marked to him that he had heard that Outten had thrown a card outof the window and said, "I will keep my eye on that man."Camp-bell testified that the next day, Adams told him, "Well, I got thatman Outten . . ' .He did a job, a nasty job."Campbell alsotestified that he was present that afternoon with a groupof super-visory employees when Adams sent for Outten and told him, "Youput up a bad job up on that butt last night, didn't you," and thatOutten replied, "It looked a little rough but it is a first pass," andthat Adams then discharged Outten.Outten, called by the respond-ent, testified that the day before his discharge, he was finishing up hiswork and in order to reserve a particular weld for himself so that thefollowing shift would not "get it," he welded what is known as a"first bead" and instead of "building up" this beadas is generallydone, he "bridged it," but "thought it would get by until the nextnight."Outten further admitted that although this was not an un-common practice among the welders, they generally were not caughtby their supervisors.He also testified that even though apoor firstbead is put in a particularweld, after it is caulked and finished, SUN SHIPBUILDING AND DRY DOCK CO.263"you can't tell it from another job," and the result would be the sameas if a good first bead had been made.Following his discharge,Outten asked Campbell to intercede forhim with the respondent,but Campbell at first refused becauseOutten was not a member of the Association.However, accordingto Outten, his friend Monroe kept after the Association until it agreedto intercede for him.Shortly thereafter,Outten was reinstated andjoined the Association.Campbell testified that it was he who finallyagreed to take up the matter with Burke, and that he told Burke,"that I thought it would be a good policy to reinstate Outten ...Hewas a good welder, was well liked by the welders on his shift and woulddo the Association a lot of good among the other welders on the secondshift."Burke, while in effect,denying the above conversation, ad-mitted that the Association had intervened for Outten and testified,"I thought that the man had been out long enough to have taughthim his lesson and I agreed with the committee that we would rehirehim, which we did." 27The respondent conceded that Outten, priorto his discharge,had always done very good work.Prior to thisoffense, Outten had never been disciplined or warned because of faultywork or otherwise.Nor did the respondent show that any otherwelder had been discharged for an offense similar to that committedby Outten.The above facts are substantially undisputed except thatAdams denied that he had any conversation with Campbell prior toOutten's discharge, or that he had learned that Outten bad thrown anAssociation card out of the window.In view of the evasive and con-tradictory nature of Adams' testimony, upon which we have com-mented above, we do not credit his denial.We find, as did the TrialExaminer, that the circumstances surrounding Outten's dischargewere substantially as Campbell testified,and that the respondent indischarging Outten was motivated by the hostility he displayed towardthe Association in throwing the Association membership card out ofthe window.'11.Further instances of Association support; other incidents signifi-cant of Campbell's relationship to the respondentIn September 1937, the Association formed a strategy board "totake'up and plan all movements of the Association when such actionis required immediately for the benefit of the Association."Camp-bell, Appleby,Robins, and others were members of this board.Accord-ing to Appleby,about a month after the creation of the strategy boarditmade Campbell"Investigator of Grievances"so that he would havea right to go into any department without restriction.From the dateof such appointment until Campbell left the Association in August27Outten was reemployed by the respondent on January 4, 1939. 264 'DECISIONSOF NATIONALLABOR RELATIONS BOARD1939, he spent practically all his working time on behalf of the Asso-ciation.28According to Campbell, however, his efforts were spent notmerely in investigating grievances, but in carrying on organizationaland other work on behalf of the Association with the full knowledgeof the respondent, and we so find. Joseph Rusek, a respondent's wit-ness and a leader in the welding department, admitted that he knewthat Campbell was the "chief organizer" for the Association. In-stances of the nature of Campbell's activities have been cited aboveIt was not disputed that Campbell effectively settled about 95 per-cent of all grievances.Campbell testified that shortly after the formation of the Associa-tion he organized a "strong-arm squad," selecting as members "thetoughest, hardest hitting specimens in the shipyard." Its purpose,according to Campbell, was to intimidate the union members, manyof whom "were sturdy specimens," and to insure "elimination of fisti-cuffs or physical violence."Campbell described several incidents inwhich the alleged "strong-arm squad" played a part.Physical vio-lence was not used on any of these occasions.According to Camp-bell,when the need for the squad arose he would either telephone ornotify the supervisors of the several members of the squad duringworking hours and they would invariably be sent to him.Robins,Bailey, Labosky, Ryan, and Warner Holt, members of the squad, cor-roborated Campbell's testimony.Appleby testified that Campbelltold him that he had selected certain friends of his who were "goodboys with their fists," and if there was any trouble in the shipyard"we could call on" this group of "tough boys."Campbell furthertestified that he told Burke of the purpose of the squad but that thelatter "did not commit himself on it.He said he didn't want to knowabout that."Burke in denying this testimony testified that lie onlyheard of the "strong-arm squad" by "general rumor, but it neverfunctioned to my knowledge. I never heard tell of a fight or a manbeing struck in the plant."The respondent's supervisory employeesand the Association members who testified at the hearing and whowere questioned about this squad, with the exception of Appleby,denied having any knowledge of such a squad.From all the evidence we are convinced and find, as did the TrialExaminer, that Campbell did select a group of employees whom hetermed his "strong-arm squad"; that Burke knew of its existence butvoiced no objection; and that the respondent's supervisory employeesbelieved that Campbell was acting with the backing of the respondent'SThe pay-roll records of the respondent show that starting in December 1937, shortly after Campbellwas appointed by the Strategy Committee as "Investigator of Grievances,"and continuing until August1939,Campbell's time was charged to a non-productive charge numberChetty,Campbell's foreman,testified also that during 1938 Campbell did "very little, if any" productive work, and that he never ques-tioned Campbell's absence from the department because he knew that Campbell had been appointed"to the grievance board as chairman." SUN SHIPBUILDING AND DRY DOCK- CO.265and accordingly, with few exceptions, made no attempt to interferewith his activities on behalf of the Association.While the respond-ent's supervisors may not have been aware of the purpose for whichCampbell summoned these men, they nevertheless permitted themembers of the squad to leave their work at Campbell's request.It is clear that if the respondent had not approved the actions ofCampbell this practice would not have prevailed.We find that, bythus giving Campbell free rein in the shipyard, the respondenthelped to strengthen the Association at the expense of the Union.29Evidence of Campbell's close collaboration with the respondent inmatters affecting the Association is also to be found in Campbell'stestimony that prior to an election conducted by the Board among thepattern makers on August 22, 1939,30 he talked to Burke concerninghis prospective solicitation of those employees.Campbell testifiedthat he and one John Begley solicited the pattern makers at theirhomes, and induced a majority of them to sign cards designating theAssociation as their collectiti e bargaining agency. , He further testified:These men were reluctant to sign and I told them that if theydidn't sign with the Association that before we would let theminterject a wedge into the solidarity of the Association, that we,the Association, would recommend to Mr. Pew very stronglythat he get his patterns made elsewhere.Q. Did you discuss that statement with anyone before youmade it?A. I did.Q.With whom did you discuss it?29One of the incidents in which the"strong-arm squad"took part, and which is illustrative of his rela-tionship to the respondent,was described by Campbell as follows In June 1937,all of the employees of theriveting department went on strike because they refused "to sanction SSEA bargaining for them."AboutJO a in of the morning of the strike Campbell was at home when one MacMorris,employed by the respond-ent as a chauffeur,appeared there and told Campbell that he was wanted in the shipyard at once becauseof a strikeMacMorris then drove Campbell to the plant in a "company car "Upon Campbell's arrivalat the yard Appleby informed him of the.strike and suggested that"itwas a good idea to get thestrong-arm squad together,"in the event of a sit-down strikeCampbell thereupon telephoned ForemanButler and requested him to send Labosky and Robins to the yard cafeteriaCampbell met themthere and instructed them to meet at a pre-arranged place with as many employees"as they thought wouldbe all right"in the event they heard the powerhouse whistle which Campbell proposed to pullCampbellalso got in touch with the other members of the squad and made the same arrangements.Since no sit-down strike eventuated Campbell's plan was not placed into actionAppleby'testified that when heheard of the strike he telephoned Campbell at his home and told him to come down to the yard at once,but denied suggesting to Campbell the use of the "strong-arm squad"In crediting, as did the Trial Examiner, Campbell's version of this incident,we set it forth primarily because of the part played by MacMorris,the respondent's chauffeurMacMorris was not called as a witness nor was any explanation made for hisfailure to testifyFurthermore,the respondent attempted no explanation as to who authorized MacMorristo call for Campbell and to chive him to the shipyard in a company cariiMatter of Sun Shipbuilding and DryDockCompanyandPatternMakers' League of North America,14N L R B 292 The petition for investigation and certification of representatives was filed by the Pat-ternMakers League,and the election among the pattern makers was ordered by the Board to determinewhether they wished to be represented by the Association or by the League.The Union,although a partyto the foregoing proceedings,did not have its name placed on the ballotNeither the Pattern MakersLeague nor the Association received a majority vote in the election, and accordingly the petitionwas dismissed by the Board,id, 15 NL R. B 771 266-DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. I talked it over with Appleby-I talked these things overwith Mr. Burke.Q. Did you discuss with Mr. Burke the question of the pattern-makers?A. I did.Q. Did you tell Mr. Burke what you were going to tell thepatternmakers?A. Yes, sir.Begley, who testified as an Association witness, admitted soliciting thepattern makers,but denied doing it at their homes.Appleby testifiedthat Campbell and Begley did solicit pattern makers at their homes.Burke testified as follows with regard to this incident:Q. Campbell testified at page 286 of the record that he toldyou he had intended to tell the pattern makers to sign up withthe S. S. E. A. and to vote S. S. E. A.in the election or else Mr.Pew would get his patterns made outside.Did he ever make thatstatement to you?A. I have no recollection of any such statement.'Q.Did he ever make it?A. He did not to me. As a matter of fact Mr.Pew handledthat pattern makers situation himself one hundred per cent. Iwas out of the picture.I had plenty to do in the yard and Mr.Pew handled that.In view of our previous findings with respect to Burke's collaborationwith Campbell in promoting the interests of the Association,and forthe reasons hereinafter set forth in reaching our conclusions withregard to Burke's and Campbell's general credibility,we find, as didthe Trial Examiner, that Campbell consulted Burke prior to thepattern makers election as testified by Campbell.All thebusiness and meetings of the Association took place in theshipyard;in fact,the respondent set aside for it a portion of one ofits buildings where the Association could meet and carry on its busi-ness.The departmental representatives and the officers of the Asso-ciation met in the shipyard once a month at 4:30 p. in., and until theearly part of 1939, the representatives of the second shift who werescheduled to begin work at 4:30 p. in. suffered no loss of pay whileattending meetings of the Association.Elections for officials of theAssociation also took place in the shipyard.At the election in oneof the departments in the yard the ballots were placed in the time-card racks,employees voted as they came to work, and the ballotswere counted during working hours.The annual organizational cam-paign of the Association was conducted in the various departmentsby the departmental representatives of the Association.We find, asdid the Trial Examiner,thatmuch of it was openly done during SUN SHIPBUILDING AND DRY DOCK CO.267working hours, without objection by the respondent.Although theevidence shows that some solicitation by the Union also took place oncompany time, it was carried on sporadically and more or less cov-ertly, and not in the open, bold manner or with the magnitude andintensity of the Association's activities.12.Campbell's dismissal from the strategy boardOn August 22, 1939, the welders complained to Campbell about anew piece-work accounting system which the respondent had put intoeffect.The next day, Campbell, Appleby, and a committee of thewelders met with Pew to discuss this grievance and it was satisfactorilyadjusted.During the conference, according to Campbell, Pewstated ". . . where does Aggie [Campbell] fit in here-he is nota welder, he is a boilermaker."Campbell further testified:I had not said anything up to this time. I told Mr. Pew that Ihad been handling the affairs of the welding department foralmost three years, along with the other departments, and I hadsettled grievances satisfactorily to both management and theemployee.He again asked me what I knew about welding. I asked Mr.Appleby at this time to explain to Mr. Pew my status, and Applebytold me in front of Mr. Pew and in front of thirty-five welders inthe committee that "This is not the time or place to define yourstatus."Pew testified that on this occasion he objected only to Campbell'sability to judge a weld, since Campbell was a boilermaker and not awelder.Pew admitted that prior to this occasion he had neverquestioned Campbell's right to speak on behalf of the employees.This incident is set forth at length because it has an important bearingon the testimony of Andrew Reeder hereinafter discussed.Campbell'sversion of this incident is confirmed by the following letter from theAssociation to Pew dated August 29, 1939, signed by Appleby:At the conclusion of the meeting last Thursday in your office,a regrettable incident took place which was undoubtedly em-barrassing to all parties present.A question arose as to the office and duties of Lewis A. Camp-bell, a member of the SSEA.Although this may appear to bepurely an affair of the Union, we believe that an explanation is inorder inasmuch as the question concerned the handling ofgrievances.In 1937 the Strategy Committee appointed Campbell "In-vestigator of Grievances" to act in certain cases which appearedto be serious, and to report his findings to said committee. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDSince that time the Committee has continued to function, beingre-appointed from year to year by the Board of Chairmen, witha few changes in the Committee membership.Due to lack of action to the contrary on the part of the StrategyCommittee, Campbell has continued in his appointed positionand has investigated many grievances which he rightfully assumedwas his prerogative.The Strategy Committee has given this matter serious con-sideration and will undoubtedly take it before the Board ofChairmen.In the meantime, however, the Committee has dis-continued the office of "Investigator of Grievances" until suchtime as this office is clearly defined and confirmed by the Board ofChairmen.Trusting you will accept this explanation in the spirit in whichit is given and assuring you of our desire for mutual under-standing, we are.On August 31, 1939, Appleby again acting for the Association, sentCampbell the following letter:You are hereby notified that you have been suspended asamember of the Strategy Committee as of this date.By a unanimous vote the Committee has acted in this matterdue to your participation in a conspiracy to sabotage the SSEAand for your attempt to form a dual labor organization amongthe welders of the yard.Campbell denied that he had ever attempted to form a dual labororganization among the welders or had participated in any conspiracyto sabotage the Association.James Preston, a member of Inter-national Brotherhood of Electrical Workers, affiliated with the A. F.of L., testified that on several occasions in 1938 and 1939, Campbelldiscussed with him the possibility of organizing the respondent's em-ployees as an affiliate of the A. F. of L.Preston, who was a goodfriend of Appleby's and had at the latter's request testified as a witnessfor the Association, admitted that he had had similar conversationswith Appleby.Appleby, who was the moving force in the expulsionof Campbell, was thus doing the same thing which allegedly causedhim to bring about Campbell's suspension.31 In view of all the cir-cumstances, we believe, as did the Trial Examiner, that the Associa-tion did not suspend Campbell because of his talks with Preston butrather, because he was then in disfavor with the respondent as aresult of the activities of Reeder more particularly set forth below.Campbell testified without contradiction, that shortly after hissuspension, Burke told him "that I had better go back in the boileraiAppleby resigned from the Association in December 1940, to become a member of the A. F. of LHeappeared every day at the hearing, however,assisting counsel for the Association in defense of the chargesherein. SUN SHIPBUILDING AND DRY DOCK CO.269shop and stay there because Mr. Pew was getting mad at me or Iwould be fired," and that he thereafter remained in his department.Campbell further testified without contradiction, that at about thistime he asked Burke:..."do you think I am organizing for the A. F. of L."And he said: "Yes, I do, Lew.""Well," I said: "You are wrong."Mr. Burke stood up and said: "I have got the reports righthere in my pocket that you are organizing for the A. F. of L.I said- "I would like to know who gave you them reports, Iwould make him hard to find." . . . I told Burke that I -hadbeen fair with the Sun Ship-more fair than they have been withme all the way through right down the line.I told Burke-I said: "The day I go into any other union Iwill notify you first of all."And I did; . . .32Paul Herman, a member of the strategy board, testified that he hadbeen absent from the meeting at which Campbell had been suspended,and that heraised holy particular hell at the [next] meeting because this actionhad been taken. . . I felt from the previous work that Camp-bell had done and the man had worked hard day and night toorganize the yard, . . . I took the stand that the man shouldbe given an opportunity to resign instead of being ousted in thismatter and I also felt kind of sore because it was done whileI was not present.As a result of the intercession of Herman, Campbell was permitted toresign from the Association.33As we have stated, the testimony of Andrew Reeder reveals thereal reason for Campbell's being stripped of his influence and sentback to the boiler shop.Reeder testified, that as a result of answeringan advertisement which appeared in a Philadelphia newspaper, heobtained an appointment with Harry N. Brown, of the Brown SurveyCompany.According to Reeder, Brown told him that he would givehim a letter to a certain shipyard in the vicinity of Philadelphia andthat upon presentation of that letter he would be given a position as32On December11, 1939, Campbell joinedthe Union and notified Burke of his action33The minutes of the Association meeting of September 11, 1939, contain in part the followingThe resignation of Lewis(Aggie)Campbell from the SSEA has been received and accepted at a meetingof the board of officersMr Campbellhas resigned of his own free will to give his undivided attention to his work in the BoilerShop.Mr Campbell's activities as a member and an officer have been entirely satisfactory and above reproachand we wish him all the luck in the world, 270DECISIONSOF NATIONAL LABORRELATIONS BOARDa welder, and that in addition to getting his welding wages from thatcompany he would receive $2 for a daily written report to be sent toBrown each day,' stating"what went on in the yard between themen and the foremen." On April 24, 1939,Reeder presented thefollowing letter to Pew:MY DEAR MR. PEW: This letter will introduce to you Mr.A.W. Reederwho is desirous of securing a positionwith yourCompany. I understand he is a first class welder and if youcan do anything for him it would certainly be appreciated by thewriter.Yours sincerely,!4/s/ Judge BROWN.Pew told Reeder that he was to report to Brown concerning safety inthe yard, the efficiency of the employees and the relationship betweenthe supervisory employees and the workers.Pew further informedReeder that from then on he was to have no communication with himand that all his future dealings should be "through Mr. Brown."Reeder carried out his orders and until June 1939,was not asked to,nor did he make,any reports concerning union activities.However,in June, according to Reeder,at Brown's request he went to thelatter's home, where Brown told him:"Everything was going along fine but one thing else he wantedme to do." . . . He wanted me to mingle with the men outsideof the yard on the corner.,He said there was a certain element ofradicals-two or three different groups-outside labor organiza-tions that would like to get in there and cause trouble and topick the ringleaders out and get in touch with him at his homeor his office and to report to him verbally..I never was to writeit down.And he in turn would get in touch with our friend.Q. Did he tell you who "our friend" was?'A.Meaning Mr. John Pew. "And he would deal with themfrom then on.''' ' "Q. Did you make any'verbdl reports to Mr. Brown?'A. I made approximately nine or ten verbal reports.Reeder,testified that all during this time he was a staunch unionmember,and that he therefore discussed the aforesaid instructionswith Michael Shapiro, the local organizer for the Union,and that theyagreed,"that in order for any legitimate labor organization to everorganize that yard a man by the name of'Aggie Campbell wouldhave to be removed from the head of that, organization.He held SUN SHIPBUILDING AND DRY DOCK CO.271that organization in his fist."Reeder testified that, in order to dis-credit. Campbell, he reported to Brown as follows:...that Aggie Campbell was agitating the welders; he had astrong arm squad and was discouraging the S. S. E. A.; that heisgoing into the welders meeting and telling the men they are,not getting paid for what they are doing and that he was under-mining secretly the S. S. E. A. in order to bring an outside labororganization into the yard.34According to Reeder, he made oral reports concerning Campbell overa period extending from June to August 1939, and also made oralreports as to Edmund Robins who was a close friend and associateof Campbell, as follows:This man was taking the men under him, the S. S. E. A. men,and giving them dangerous work, bad work on jobs where theycould make no money in order to discourage them and to fallin line with him in Aggie Campbell's organizing a new union inthe yard.36Reeder further testified that the oral reports made concerning Camp-bell and Robins were in fact untrue.Brown, president of the Brown Survey Company, testified for therespondent and admitted all of Reeder's testimony except that he hadever asked the latter to report on union activities.The Trial Exam-iner was unfavorably impressed by the demeanor as well as the testi-mony of Brown.An example of some of Brown's testimony follows:Q.Mr. Reeder further testified at page -1136 of the record,that at a meeting in your home in June 1939, which was abouta month after he had originally been employed, you told himthat you wanted him to mingle with the men outside of the yard;that there was a certain element of radicals, two or three differentgroups, outside labor organizations that would like to get intothe yard and cause trouble.Do you remember any such conversation?A. That is an untruth. '`Q.Did you ever tell him anything like that?A. Yes, sir; I did.,Q.What did you tell him?A. I told him when he was off duty like Saturdays and Sundaysand he was out of the yard, to knock around on the outside and31Note that in the Association's letter to Campbell setforth above, it referredto Campbell's alleged"participation in a conspiracy to sabotagethe S S. E A." and his "attempt to forma dual labor organi-zation among the weldersof the yard "35Similarly,on the sameday that thestrategy board dismissedCampbell italso dismissed Robins Itsletter to the latter stated:"This action is due to the fact thatyou have notattended the meetings of theCommittee for several months " 272DECISIONS OF NATIONALLABOR RELATIONS BOARDmingle with the employees and to get what information he couldfrom them because they all talk shop when they get out there.I said you may get some pointers out there to check back onand see whether these things are true.But as far as unionism,I didn't tell him that because that is something we don't do.Q. Did you want him to get information from the men on theoutside about union activities?A. None whatever. In fact every time he sent me a reportlike that I would caution him afterwards about sending them in,but they would send them anyhow.They would have a conversation and put it in the report andstart out on union stuff and I would cut it out.Q.When would you cut it out?A. As soon as I got the report. I would cut it out and handit over to our people to rewrite and send Mr. Pew the copy thatwas edited.Q.What would you do when he started to orally to report toyou about unionism?A. I told him to cut it out-I didn't want to hear it.Trial Examiner BOKAT. Did he ever make any oral reports toyou, Mr. Brown?The WITNESS: Well, I don't know if you would call that anoral report-sitting in there while waiting for his money and hewould talk over his work for the week.'He would probably bring out something there and he wouldprobably ask little questions and I would say: "Yes," do this orthat, but as far as unionism is concerned he has spoken of differentones-spoke of a man by the name of Campbell and so on-others . . .Trial Examiner BOKAT. But he did make some statementsabout Campbell?The WITNESS. Once or twice he did.Q. Did you ever report to him [Pew] orally on unionism inthe yard?A. No, sir. I have talked with Mr. Pew on several thingswhen we would bring out these different questions but never,never, about checking or anything of that kind.We havenaturally said something about unions and so on, because of mylong service with him and things of that kind but never a reporton it. SUN SHIPBUILDING AND. DRY DOCKCo.. 273Pew also denied receiving any written or oral reports from Brownconcerning the union activities of his employees.36 In view of all theevidence we do not credit this -denial. ' To what extent Pew wasfamiliar with the collaboration of Campbell and Burke is conjectural.But that Pew looked favorably upon Appleby is evidenced by theNilon incident described above, and the fact that Appleby was theone that suggested to the strategy board that Campbell and Robinsbe dismissed is not without significance.There is evidence to indicatethat several months prior to Campbell's resignation, Pew was becom-ing irked with Campbell.Pew, on August 24, 1939, for the first timequestioned Campbell's authority at a grievance committee meeting.This was quickly followed by a letter of apology from the Associationand Campbell's suspension as "Investigator of Grievances."Thesubstance of Appleby's letter to Campbell is almost identical with theoral reports about Campbell made by Reeder.Finally, as set forthabove, when Campbell asked Burke if the latter thought that he wasorganizing for the A. F.- of L., Burke replied "I have got the reportsright here in my'pocket that you are organizing for the A. F. of L."The cumulative effect of the evidence permits little doubt as to thetruth of Reeder's testimony.The Trial Examiner also found Reederto be a credible witness, and we find, as he did, that the respondent,through Brown, requested Reeder to report on union activities.Wefurther find that Reeder's reports were responsible for the hostilitydisplayed toward Campbell by the respondent at the grievance meet-ing on August 24, 1939, that by such conduct the respondent made itevident to Appleby and the other members of the Association com-mittee then present that it deemed Campbell no longer acceptable asa representative of the Association, and that the respondent therebyin effect requested and was responsible for Campbell's subsequent dis-missal from the Strategy Committee.36Pew did in fact receive some written reports from Brown concerning CampbellThe following is onedated July 22, 1939"Today I was talking to a shipfitter by the name of Wm Wallace who works under Mr. WilsonThisman was talking about Aggie Campbell and said he causes more trouble among the men in the yard thanany other ten men and he is continually fighting outside the yard after working hours with a gang of menwhich are known as Aggie Campbell's strong arm gang."From the way this man Wallace speaks and a few other men that I have heard in daily conversations,they think this man Campbell is put up to these things by the Company or at least has the Company'sapproval or has some influence with some of the foremen or the higher ups in the yardMost of the mensay that Campbell does practically no work at all in the yard because all they ever see him do is walkingaround the yard during working hours."This is about all the information I could gather today that would be of interest to the yard."In Reeders' report of August 11, 1939, appeared in part the following"After work I stopped in a tap room up the street where I saw Aggie Campbell talking with two weldersbut I could not find out what they were talking about. It seemed very important as they sat way off inthe corner and kept watching every man that came in "In the report dated August 24, 1939, the following appeared."At lunch time all the welders had a special meeting discussing piece work and Aggie Campbell was therespeaking to them.The welders were complaining about the counting up of their work after they go homeand not being allowed to carry work from one day to another."438861-42-% of 38-19, 274DECISIONS OF NATIONAL LABOR RELATIONS BOARD13.The credibility of Campbell and BurkeThe Trial Examiner, who found Campbell to be a credible witness,specifically noted that Campbell's character and demeanor as exhibitedon the witness stand was such as to render convincing his testimonyas to the role he played in the respondent's shipyard.He gave fullconsideration to Campbell's possible motivation in testifying as hedid.We also have considered the possibility that Campbell wasmoved by a desire for revenge against his former associates in theAssociation and against the respondent, but we do not believe that thepossibility of such motivation destroys his credibility.The fact isthat, in addition to its convincing character, Campbell's testimony insupport of the findings made above was corroborated by undisputedfacts, documentary proof, and the testimony of other witnesses whomwe have found to be credible.Moreover, the respondent in manyinstances failed to call witnesses who were apparently able to throwadditional light on the facts and many of the witnesses whom it didcall made significant admissions or failed to deny material testimony.37In its brief, the respondent cites numerous instances which allegedlyshow the general falsity and misleading nature of Campbell's testi-mony.An examination of the testimony referred to by the respond-ent, however, fails to reveal such falsification, if any, as would destroyCampbell's general credibility.In most instances, the respondent'scontentions appear to rest upon an erroneous interpretation of Camp-bell's testimony, or upon the fact that Campbell testified as to certainfacts which, without further explanation, might give rise to an in-ference prejudicial to the respondent.In some instances, the respond-ent elicited such explanation from Campbell on cross-examination;in others, it did, not.These "half truths," as the respondent refersto them, reveal no falsification, and the possibility of any unwarrantedinference being drawn therefrom presumably could have been dispelledby further cross-examination of Campbell. Illustrative of the fore-going comment are the following examples of Campbell's testimonyreferred to by the respondent as supporting its contention that Camp-bell testified falsely and "distorted" and "misinterpreted" the facts.The respondent contends that Campbell was guilty of a "deliberatemisstatement" of fact in testifying that none of the men who returnedto work through the picket line on December 11, 1936, engaged inany productive work that day.Campbell in fact testified that so faras his department was concerned and "to the best of my knowledge,"none of the men performed their regular tasks although they were paidtheir usual wages; that he went in to several other departments wherehe found "a little activity dotted here and there"; but that "there wasactually no production that day because welders were mostly out and$7Burke, in particular,made damaging admissions and at times either failed to deny pertinent testimonyor was unable to recollect what had occurred. ,STUNS=BUTLDLNG AND DRY DOCKCO.275a lot of those in were afraid to strike an are, they didn't want to beidentified as scabs."Campbell admitted that he did not go into allof the departments.While numerous witnesses called by the respond-ent testified that they and others in their department worked that day,such testimony is not so inconsistent with Campbell's testimony as toindicate that Campbell made a "deliberate misstatement."Moreoverit was admitted by the respondent that there was a shortage of men insome of the departments, and in view of the general confusion whichadmittedly accompanied the breaking of the picket line, it is reasonableto infer that under such circumstances there was little or no productivework performed by those who entered the plant.As a further indication of Campbell's falsification, the respondentpoints to his testimony relative to taxi expenses prior to the Board'selection, and specifically to his failure to account for the differencebetween the $200 which Campbell testified was given to him byBurke and the $123 -total on the memorandum which Campbell keptto show his expenditures in soliciting votes.Campbell testified thathe received the $200 from Burke to defray expenses incurred by himin "the solicitation of votes from these absentee voters," and not thatthe money was to be used exclusively for taxicab fare, as the respond-ent's contention indicates.Nor did Campbell testify that he kept acomplete account of all expenditures in order to account to Burke.He admitted that the memorandum did not include all expenses, andexplained thatsomeof the difference of $77 could be accounted for byadditional expense incurred in making telephone calls.The fact thatCampbell was unable to give a further accounu of his expendituresother than was shown by his memorandum is no serious reflection,ifany, upon his credibility.Moreover, according to Campbell,Burke had refused his offer of an itemized statement and told him thathe (Campbell) "knew how to spend the money." The respondentfurther points out in this connection that Burke lent money to em-ployees without regard to their union affiliation and that he lent moneyto Campbell even after he joined the Union.,While it appears thatBurke did endorse a note for Campbell on October 19, 1939, it wasbefore and not after Campbell joined the Union.Campbell joinedthe Union on December 11, 1939.The respondent further contends that Campbell's testimonyrelative to advances made to him by Pew is a further example of his"deliberate distortion and falsification of an innocent fact."Camp-bell testified that in 1937 and 1938 he borrowed $100 on two occasionsfrom Pew, explaining to Pew that he "was losing a lot of time, that Icould not meet my obligations on the pay I was getting." Therespondent contends that Campbell deliberately misstated the purposefor which he was given the money.While it may be inferred fromCampbell's testimony that his loss of time was attributable to Associa- 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDLion activities, he did not testify as to the purpose for which he bor-rowed the money from Pew, other than is indicated by the abovestatement to Pew that it was to "meet obligations."Here again, therespondent was privileged to question Campbell on cross-examinationas to his purpose in securing the loan, but instead preferred to intro-duce Pew's testimony that the money was advanced to Campbell forthe treatment of his eyes.Moreover, Pew offered no explanation asto why Campbell was singled out for such generosity.Pew testifiedthat he had "seen Campbell before in the yard just like any other manand spoken to him but I didn't know him by name," and that "WhenI first saw Campbell I found he had bad eyesight. I sent him to thefirst aid and at different times I saw Campbell and talked to him abouthis eyes."While Campbell may have used the money he receivedfrom Pew for the treatment of his eyes, as is evidenced by Pew's testi-mony and documentary proof that he received treatment at JohnsHopkins at about the time in question, his failure so to testify cannotbe said to brand his testimony as to the loan a deliberate falsehood.The respondent also places considerable emphasis upon Campbell'stestimony that be worked only 1 week from December 11, 1936, toAugust 31, 1939, referring to it as "one of the most perjured andfalse statements" made by Campbell during the hearing, and onewhich "alone should be sufficient to destroy the credibility of Camp-bell."Campbell testified that he did not do "a week's work in theboiler shop from December 15, 1936 until the latter part of August1939," although he received his regular pay during that period. Inrefutation of this statement, the respondent introduced its pay-rollrecords to show that Campbell did work 62 weeks during that period.These records show that from January 1 to December 1, 1937,Campbell's time was charged to a productive charge number, butthat starting in December 1937, shortly after Campbell had beenappointed by the Strategy Committee as "Investigator of Grievances"and continuing until August 1939, Campbell's time was charged to anon-productive charge number.The respondent justified its pay-ment of wages to Campbell during this latter period of almost 2 yearson the ground that it was in accord with its labor policy to pay fortime spent in grievance work.Campbell, however, testified, and therecord shows, that he also spent his time in organizational and otheractivities on behalf of the Association.As for the year 1937, Camp-bell testified that while the respondent "may have given" him 'aproductive charge number on the pay roll for the period from Aprilto August 1937 when he was in the welding school, his "job at theschool was to sign up new applicants," and that other than "a spothere or there," such as chipping test plates, he engaged in no produc-tivework.,Although Campbell's assertion that he worked only 1week during the period in question may not tally with the respondent's SUN SHIPBUILDING AND DRY DOCKCO.277records, the discrepancy is considerably lessened if his explanation ofthe time spent in the welding school is accepted. In any event, therespondent's records do show that during a period of approximately3 years, almost 2 years were spent by Campbell in Association activ-ities for which time he received regular wages. . Moreover, this isnothing to indicate that the respondent could not have charged Camp-bell's time to a productive charge number on the pay roll prior to hisappointment'as Investigator of Grievances, despite the fact that, asCampbell testified, all of his time was devoted to Association activities.The fact that the respondent did not give Campbell a non-productivecharge number until he was appointed Investigator of Grievancesmight well support an inference that he was not given such a numberprior to that time, because there would have been no apparent justi-fication for so doing. In any event, Campbell's testimony in thisregard reveals no such falsity as would warrant a finding, that hegenerally was. not entitled to credence.. The remaining examples ofCampbell's testimony which the respondent cites in support of itscontentions are equally devoid of any such element of falsification aswould be destructive of his credibility.In view of all the evidence, we are convinced, and find, as did theTrial Examiner, that Campbell's description of the entire pattern ofevents is a substantially accurate, reflection of the events themselves.14.Conclusions as to the AssociationAs we have found, the respondent participated in the circulationof petitions disavowing the Union and requesting that the respondent"deal" exclusively with representatives to be chosen by the signatoryemployees.The circulation of these petitions was the initial stepleading to the formation of the Association, and the effect of therespondent's participation therein, coming as it did during the strikeperiod, was necessarily coercive.At its first meeting with the mem-bers of the Association, the respondent' voiced its approval of their"loyalty," promised to "deal" with the Association if it did whatwas "right," and expressed further an intention to bargain with its"own employees."No such approval or encouragement was ac-corded representatives of the Union when they met with the respond-ent a few days later to discuss the details of the strike settlement.While some inference of impartiality might have been drawn fromthe respondent's refusal to accord exclusive recognition to either theUnion or the Association, such an inference is negatived by therespondent's conduct immediately preceding the consent election.In order to insure the defeat of the Union at the polls, the respondentconnived with Campbell to garner votes for the Association. Itsupplied 'Campbell' with a list of the employees who had proved their 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD"loyalty" to the respondent by returning to work through the picketline on December 11, 1936, authorized him to promise reemploymentto those who had been discharged or laid off since the strike as aninducement to casting their votes for the Association, and providedhim with sufficient funds effectively to engage in such solicitation.In view of the direct support thus given to the Association by therespondent, it cannot be said that the former's designation as thebargaining agent of the respondent's employees in the ensuing elec-tion was the free expression of choice contemplated by the Act.Following the election, the respondent retained Campbell in hiscollusive role in order to make certain the continuance of the Asso-ciation as the representative of its employees.Accordingly, Camp-bell and his associates were permitted without restraint to promotethe interests of the Association throughout the shipyard; they wereaccorded active assistance by supervisory employees; and theywere paid for time spent in conducting meetings and engaging inorganizing work.Campbell especially, as Investigator of Grievances,was permitted to devote all of his working time for a period of over 2years to the conduct of the Association's affairs and to the strength-ening of its membership.Thus, new employees entering the ship-yard were subjected to coercive solicitation outside the safety office,students in the welding school were forced to join the Association orbe deprived of an opportunity to better their employment, weldersin C-Shop were transferred to less remunerative work because of theiradherence to the Union, and pro-Union riveters in Department 51were transferred to other departments in lieu of being laid off duringa slack period in the fall of 1938 only upon condition that they jointheAssociation.The foregoing activities of the Association, ascountenanced and abetted by the respondent, contrast sharply withthe limited and covert solicitation by the Union during workinghours.That the respondent was determined to destroy any traceof legitimate unionism in its plant is evidenced by the circumstancessurrounding Campbell's ultimate dismissal from the Strategy Com-mittee.When the respondent learned through its espionage activi-ties that Campbell was endeavoring to effect affiliation of the Asso-ciationwith an outside organization, it immediately effected hissummary removal from the position of influence held by him in theAssociation since its organization.The dominant position held bythe respondent in the administration of Association affairs is strikinglyrevealed by the foregoing incident.In refutation of the charge that it had taken part in the formation oftheAssociation and thereafter supported and interfered with itsactivities, the respondent maintained that since 1919 it had adoptedand practiced a policy of neutrality with regard to the organizing SUN SIUPBUILDING AND DRY DOCKCO.279efforts of its employees, and had so instructed its supervisory staff.Whatever the respondent's attitude-prior to the strike in 1936, it isclear, and we have found above, that thereafter it exhibited no suchneutrality.While the evidence shows that on August 16, 1938, Pewadvised the respondent's supervisory employees of "rumors" concern-ing their partiality toward "a certain union," and instructed them toremain neutral in regard to union matters generally, the Associationby that time was firmly entrenched as the bargaining agent of therespondent's employees and, with exception of the pro-union employ-ees on the shipways, had almost 100 percent membership throughoutthe plant.Moreover, the respondent did not post Pew's letter on thebulletin boards, nor did it in any other manner inform its employeesof a desire to maintain an impartial attitude toward the Union andthe Association.Not only were such instructions not publicized orissued prior to that time, but they were in fact occasioned by com-plaints from the Association as to alleged favoritism shown by fore-men on the shipways to members of the Union, and were followed byNorton's subsequent cooperation with Campbell in coercing theemployees on the shipways to join the Association or suffer a lay-off.Nor was Norton the only supervisory employee who after issuance ofPew's instructions discriminated against employees who either refusedto join the Association or were members of the Union; Adams dis-charged Outten because he evidenced his reluctance to join the Asso-ciation by throwing a membership card out of the window; andBurke at the request of Campbell, transferred Faunce, Perlowe, Boyd,and Lorrelli from piece work in C-Shop to day work in the boilershop because they adhered to the Union.Moreover, Pew personallyengaged in discriminatory conduct thereafter by employing Brownand Reeder to report on union activities and by procuring Campbell'sdismissal from the Strategy Committee.The foregoing further con-firms our conclusion that the respondent at no time material hereinadopted or maintained an impartial attitude toward the unionaffiliation and activities of its employees.At the hearing the parties stipulated that every member of theAssociation, constituting a majority of the respondent's employees, ifcalled, would testify that he preferred the Association as his collectivebargaining agent above any other labor organization and that he hadsigned a membership card in the Association of his own free will.The respondent and the Association contend that the Trial Examinercommitted serious error in disregarding the foregoing evidence inarriving at his conclusions concerning the Association.We find nomerit in this contention.The Board has held on numerous occasionsthat evidence of this nature has little or no materiality in determiningissues such as are presented here with respect to the Association.The 280'DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct of the Trial Examiner in according it no more, considerationthan he did was entirely proper.38The respondent further contends that the consent election conductedby the Board on March 19, 1937, precludes a consideration of theevents occurring prior thereto, and the Association makes a similarcontention with respect to both the election of March 19, 1937, andthe pattern makers election conducted by the Board on August 22,1939.In support of their contentions, the respondent and the Asso-ciation cite the decisions of the Board inMatter of Wickwire Brothers39and1Matter of Hope Webbing Company.40In the former case, and tosimilar effect in the latter, the Board stated:If the respondent had engaged in further unfair labor practicesafter the consent election, we would disregard the consent elec-tion agreement.Any such agreement obviously contemplatesthat the employer will not engage in any further unfair laborpractices.If the respondent's conduct after the consent electionshowed a continuity with its conduct prior thereto, we wouldconsider the whole of the respondent's conduct in determinatingwhether the respondent had engaged in unfair labor practiceswith regard to the Association.As we have found, and as we hereinafter find, unfair labor practiceswere committed by the respondent after as well as before both theconsent election and the election among the pattern makers.Con-sequently, it is clear that the Board's consideration of the events pre-ceding such elections in determining the status of the Association isconsistent with the principles enunciated in the cases cited above.Moreover, the principles set forth in theWickwireandHope Webbingcases do not imply that the Board is estopped in every instance from38 SeeBethlehem Steel Company, et at v N L R B ,120 F (2d) 641 (App D C )enf'gMatter of Bethle-hem Steel Corporation,a Delaware corporationandSteelWorkers Organizing Committee,14 N L R B 539,American Enka Corp v N L R B, 119 F. (2d) 60(C C A 4),enf'gMatterof AmericanEnka CorporationandTextileWorkersUnion, No22129,American Federationof Labor,27N L R B , 1057,N L R Bv Brown Paper MillCo , 108 F (2d) 867 (C. C A 5),Bert den 310U S 651,enf'gMatterof Brown PaperMill Company,IncMonroe,LouisianaandInternational Brotherhoodof Paper Makers,affiliatedwiththeAmericanFederationof LaborandInternational Brotherhood of ElectricalWorkers,affiliatedwith the AmericanFederationof Labor,12 N. L R B 60,Bethlehem ShipbuildingCorp v N L R B, 114 F (2d) 930 (C C A1), enf'gMatter of Bethlehem Shipbuilding Corporation, LimitedandIndustrialUnion of MarineandShip-buildingWorkersof America,11N L R B 105;N L R B v NewportNews Shipbuilding& DryDockCo , 308 US 241, rev mod of Board's order in101 F (2d) 841 (C C A 4),enf'g as modMatterof NewportNews Shipbuilding and Dry Dock CompanyandIndustrialUnion of Marineand ShipbuildingWorkers ofAmerica,8N. L R B 866,N L R B v Link-BeltCo , 311 U S. 584, rev mod of Board's order in I10F (2d) 506 (C C A 7),enf'gas modMatter of Link-BeltCompanyandLodge 1604of AmalgamatedAssoci-ationof Iron,Steel and Tin WorkersofNorthAmericathrough theSteelWorkersOrganizing Committee affil,ated with the Committeefor IndustrialOrganization,12 N L R B 854 CfDonnellyGarment Company, acorporationv N L R B (CC A 8), decided November 6, 1941,setting aside and remandingMatter o1Donnelly Garment CompanyandInternationalLadies'GarmentWorkers'Union and Donnelly GarmentWorkers Union,party to the contract,21 N L R B 16430MatterofWickwireBrothersandAmalgamatedAss'n of Iron,Steel & Tin WorkersofNorth America,Lodge$1985,through SW. 0. C, affiliated with the C 10 , 16 N L R B 31640flatter of Hope Webbing CompanyandTextileWorkers Organizing Committeeof the C. I 0 , Local No.14, 14 N L R. B. 55. SUNSHIPBUILDING AND DRY DOCKCO.281a consideration, of events prior to an election conducted under itsauspices.Their application must be governed by the particular cir-cumstances involved in each case.41 In the instant case, most, of theevidence pertaining to the respondent's unfair labor practices wasnot available until Campbell had revealed his collusion with therespondent, and such disclosure did not take place until after boththe consent election in 1937 and the pattern makers election in 1939.It is evident that under these circumstances the principles referred toabove,would not in any case estop the Board from a consideration ofthe events occurring before and after the elections conducted by it in1937 and 1939.We find that the respondent, by all the foregoing, and specificallyby permitting,- endorsing, and participating in the circulation of thepetitions in December 193by the activities of Campbell and Burkeprior to the consent election of March 19, 1937, by its surveillance ofa union meeting on March 18, 1937, by the discriminatory activitiesof Campbell and the respondent's supervisory employees in the con-duct of the welding school, by assisting Campbell and his associatesin their solicitation of new employees outside the safety office, by thespying and reporting activities of Nilon, Appleby, Campbell, andBurke with respect to the Union and ,the Independent ShipyardWorkers, by Norton's transfer of men on the shipways, to assist theAssociation in securing their membership, by the discriminatory treat-ment accorded certain welders in transferring them to day work inthe boiler shop, by the lay-off of Charles Knapp and the discharge ofEldridge Outten, by requesting and acting upon Reeder's reports onunion activities, and by effecting Campbell's dismissal from theStrategy Committee, as described above, dominated and interferedwith the formation and administration of, and contributed financialand other support to, the Association, and interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.D. The discriminatory dischargesJames Bailey.Bailey,with the assistance of Campbell, securedemployment with the respondent as a third-class welder in March1937.He was assigned to C Shop and within several months hadprogressed to the classification of a first-class welder.Campbell'srelationshipwith Bailey 'and the latter's activities as AssociationIiSeeN L R B '. McKesson &Robbins, Inc,etc .121F (2d) 84 (App. D. C ). cert. denied October27, 1941, enforcing as modifiedMatter of McKesson &Robbins,Inc ,etc.andInternational LongshoremenWarehousemen's Union,LocalNo9,District 1, affiliated with the C I.0 , 19 N L. R. B. 778. See alsoMatterof HicksBody CompanyandFederalLaborUnion No 22207, affiliated with the A F. of L.,33 N. L.B. B., No. 162Matter of Interlake Iron Corporation,a corporationandLocal Union No. 1657, Steel WorkersOrganizingCommittee, affiliated with the Congress of IndustrialOrganizations,33 N. L. R B., No. 112. 282DECISIONSOF NATIONALLABOR RELATIONS BOARDchairman of his department have been described above.42Accordingto Bailey, he "had pretty well stuck with Aggie [Campbell] all theway through, even though he had been let down by the Association,"and on one occasion in September 1939 had been warned by LeaderHarry Gaskell that he would "get the works" if he continued "hang-ing around" Campbell.Bailey left the Association in December 1939 and joined the Union.On or about February 7, 1940, his name appeared as an organizer ona circular distributed by the Union to the respondent's employees.Shortly thereafter, Bailey was transferred to the boiler shop by Gas-kell,who, according to Bailey, told him, "You are next.Over in theboiler shop."Bailey testified that he complained about his transfertoHarry Butler, his foreman, and that the latter replied, "Well, youare a good welder and we need good welders and we are going to bringthem all over from C Shop."The record shows, however, that whileitwas customary to transfer welders from C Shop to other depart-ments, their transfer was in most cases only temporary.Bailey wasthe only welder permanently transferred to the boiler shop during theremainder of his employment, and whereas he had earned approxi-mately $11.50 per day on piece work prior to his transfer, thereafterhe earned less than $8.00 per day on the day rate.While in theboiler shop Bailey was assigned to tacking, work ordinarily performedby a third-class welder.About one month after his transfer, Baileyquit and, according to his testimony, informed Butler that he wasdoing so 'because he could no longer endure the way the respondenthad been "riding" him.Gaskell denied warning Bailey about Campbell or telling him thathe was "next" to be transferred to the boiler shop.Butler testifiedthat he was unaware of Bailey's union affiliation, and that he hadordered Gaskell to transfer Bailey to the boiler shop because hewanted to make Bailey a code welder.43Butler admitted, however,that he did not reveal such intention to Bailey.The followingtestimony of Butler on cross-examination not only reveals the evasivequality thereof, but contains admissions which fully corroborate thetestimony of Bailey:Q. Don't you know, Mr. Butler, that Bailey was makingmore money in C Shop than he would have made in the boilershop even if he had been a code welder?A. (No answer.)Q. Don't you know that?A. All right; probably I do.***42 Section III, C-8,supra42Code welders performed a special type of work for which they generally received a higher rate of paythan the first-class welders. SUN SHIPBUILDING AND DRY DOCKCO.283Q. And when you sent Bailey to the boiler shop do you knowwhat kind of work he was doing in the boiler shop?A. Yes, sir.Q.What?A. He was doing tacking and he was doing welding.Q. All right, and when you put him in there he was doingtacking jobs for Aggie Campbell on a boiler that Aggie Campbellwas working on?A. Yes, sir.Q. Now, after you transferred Bailey- out of C shop into theboiler shop what other men from C shop did you transfer to theboiler shop?A.Well, they were coming down day in and day out, day inand day out all the time.Q. Can you name anybody for me that you transferred to theboiler shop from C shop after Bailey?A: No. I cannot but they were coming down after Baileycame down off and on.Q. Permanently?A. No.Q. Oh, they were just coming down to the boiler shop as theyhad done for years, for a day or two at a time?A. That is right.,Q. But I want to know who you transferred permanentlyfrom C shop to the boiler shop after you transferred Bailey?A. I did not transfer anybody.*******Q. And this Bailey was a good welder, wasn't he?A. _ Positively.Q. Good enough to become a first class welder in a very shorttime?A. That is right.Q. So you took him out of C shop and gave him a job tackingon a tank in the boiler shop?A. And he was welding in there.As we have bereinbefore observed, Bailey was a frank, consistent,and convincing witness, and in view of Butler's, admissions, as setforth above, we credit Bailey's testimony over that of Butler andGaskell.Bailey's activity as chairman of the Union in C Shop,Gaskell'swarning to Bailey concerning his close association withCampbell, and the discriminatory treatment which we have foundthe respondent accorded other welders in. C Shop who refused tojoin the Assoeiatio convince us, and we find, as did the Trial Exam- 284DECISIONSOF NATIONALLABOR RELATIONS BOARD -iner, that the respondent transferred Bailey to the boiler shop andfrom piece rate to day rate because of his membership and activityin the Union.Bailey was not required under the Act to accept atransfer upon a discriminatory basis, and accordingly we find that,under such circumstances,his resignation was not a voluntary ter-mination of employment,but was tantamount to a discharge.44ChesterFaunce.As discussed above,45 the respondent, at theinstance of Campbell,transferred Faunce from C Shop to the boilershop in the latter part of 1938 because of his refusal to join the Asso-ciation, and restored him to piece work in C Shop 6 months laterwhen he joined the Association:In the latter part of November1939, the Union renewed its organizational campaign.Faunce thenrejoined theUnion and actively solicited members, particularlyduring lunch time and in the presence of Leader'Gaskell.During cold weather, the respondent provided-warmth for itsemployees by maintaining fires in large metal'cans distributedthroughout the shipyard.On the afternoon of December 28, 1939,Faunce and two other employees, Henry Ziegler and one identifiedmerely as Joe, had been standing around the fiie for about 5 minuteswhen Foreman Adams instructed them to return to work. Fauncethereupon left the fire and returned to his work.About a'half hourlater he want to the lavatory and when he returned to his department,which lie testified was in about 5 or 10 minutes, Gaskell handed him apink slip of paper stating:Dept. No. 59-360.'DATE 12-28-39NAME OF EMPLOYEE, C. Faunce.You ARE HEREBY NOTIFIEDTHAT YOURWORK Is NOTSATISFACTORY.Loafing around fire in C shop. UNLESS IM-PROVEMENT IS IMMEDIATELY SHOWN YOUR EMPLOYMENT WITHTHE COMPANYWILLBE TERMINATED AT THE END OF ONEWEEK.SUN SHIPBUILDING & DRYDOCK Co.,Signed (s) S. ADAMS,Supt. or Foreman:On the following morning Adams handed him another slip whichstated that he was discharged, for the following reason: "Unsatis-factory not on the job."Adams testified that at about 2:30 p. in. on the afternoon of Decem-ber 28, he had observed Faunce and Ziegler standing around the firefor about 5 minutes and instructed them to return to work, and thatFaunce while obeying his instructions turned around and gave him a44Matter of Continental Oil CompanyandOilWorkers InternationalUnion,12 N. L.R. B. 789, modifiedin anothen respect and enf'd in113 F. (2d) 473 (C. C. A. 10)rev'd in part on other issue,61 Sup. Ct. 861;Matter of Waggoner Refining Company, etc.andInternational Associationof Oil Field,Gas Well, and RefineryWorkers of America,6N. L. R. B. 731.45 See section III, C-8,8upra. SUN SHIPBUILDING AND DRY DOCK CO.-285"dirty look." 48.Adams further. testified that after obtaining author-ity from Burke, he instructed Gaskell to,.give a pink slip to bothFaunce and Ziegler," and that upon returning to the department atabout 4 o'clock that afternoon and inquiring of Gaskell whether hehad given the slip to Faunce, the latter replied that he could not.findhim.Adams stated that he waited about 25 minutes before Fauncemade his appearfince and was handed the pink slip by Gaskell.Adamsthen reported to Burke that Faunce had been absent from work asecond time, whereupon Burke authorized Faunce's discharge forbeing "off the job" twice in the same afternoon.Adams testified that,he did not give a warning slip to Ziegler because Ziegler denied thathe had been standing near the fire at the time in question 48 Zieglerdid not testify.The only conflict in the above testimony was whether Faunce hadremained in the lavatory for 5 or 10 minutes as maintained by him,or for 25 minutes as alleged by Adams. The Trial Examiner wasmore favorably impressed by the credibility of Faunce than by thatof either Adams or Gaskell, and accepted Faunce's version of theincident.We likewise credit Faunce's testimony.Moreover, re-gardless of whether Faunce was away from his work 10 minutes or25 minutes, we are convinced that the respondent utilized the incidentonly as a pretext for his discharge.This conviction is borne out by4Concerning Faunce's reaction to his instruction to return to work, Adams testified on cross-examina-tion as followsQ. And was it a real dirty look?A Yes, sirQ Awful mean?A. Yes, sir.Q It hurt your feelings, didn't it?A. Absolutely.Q. So you ran to Mr Burke?A. I didn't run to Mr Burke I walked to Mr. Burke.Q Well, you walked to Mr Burke?A YesQ And you went to Mr Burke, you, a general foreman in the yard, went down and told Mr Burke, thevice president of this shipyard, that an ordinary worker gave you a dirty look three times in a row?A Yes, that is rightAnd Mr Burke,-Q What did Mr Burke say?A Told me to give him a pink slipQ What for? The dirty looks or loafing?A. Loafing at the fire47Not only-did Adams go to Burke, but,according to the testimony of Pew, Adams also came to him andwanted to discharge Faunce and Ziegler for loafing around the fire and he, Pew, told Adams not to dischargethem but to give them a pink slip.18Adams testified as followsQ. You found out later it wasn't Ziegler?A That is what he told me-that it wasn't him.Q You took his word for it, didn't you?A That is rightQ What did you say to him when he said it wasn't him around the fire?A. I couldn't say anything-what could I say?It is noted that Ziegler was one of the welders in C Shop whom Campbell in the fall of 1938 requestedBurke to remove to day work because of their refusal to join the Association. Ziegler, however, joined theAssociation and was not transferred to the boiler shop, as were those who continued their adherence to theUnionSee Section III, C-8,supra 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe following facts: Burke admitted that the day following Faunce'sdischarge he prepared a written memorandum covering Faunce'sdismissal,which action it appears was contrary to his customarypractice when discharging employees. In explanation,he testifiedthat he "knew this was an important case" because he had heard "alot about Mr.Faunce" and Faunce's "talk"when previously laid off,and that he felt it was"a good thing"to keep a memorandum inthis instance.Burke further admitted that he had ascertained thetemperature on the day Faunce was discharged so that it could benoted in the memorandum,and that it was 34 degrees above zero,cold enough to have fires burning in the salamanders.Faunce'sconduct in warming himself at the fire does not appear to have beenin violation of the customary practice in his and other departments,and the displeasure allegedly exhibited by him at the time Adamsinstructed him to return to work does not involve such a departurefrom good conduct as would normally evoke a threat of dismissal.As for Faunce's second absence from work on the afternoon in ques-tion, both Adams and Gaskell admitted that they did not ask Fauncewhere he had been. It was undisputed that an employee is permittedto leave his department in order to obtain tools or to use the lava-tories provided for him.In view of the respondent's prior discrimina-tion against Faunce in transferring him to the boiler shop until hewas persuaded by Campbell to join the Association,the admissionby Burke that he was particularly interested in Faunce because ofhis "talk" during a prior lay-off, and the respondent's precipitateaction in 'ordering Faunce's dismissal before it had ascertainedwhether or not his absence from work was justified, convinces us, asit did the Trial Examiner,that Faunce was discharged because of hismembership and activity in the Union,and we so find.Frank Harris.The complaint alleged that the respondent dis-criminatorily deprived Frank Harris of employment and caused himto suffer a diminution of earnings.Harris was employed by therespondent in the early part of 1936, and throughout his employmentwas a member of the Union.He went on strike with the Union onDecember 7, 1936, and did not return until the strike was settled.In June 1937,Harris was working as a bolter and reamer in Depart-ment 51, and through the intervention of his foreman,Neary, asdescribed above,49became a student in the welding school.Harristestified that he was the only one in the welding school who wore aunion button, and that one day, after he had received about 70 hoursof instruction in the school,Foreman Briggs said to him,"What isthem things you have got on your hat," and "How the hell did youever get in the welding school?";and that when he replied thate SeeSection III,C-4, supra. SUN SHIPBUILDING AND DRY DOCK CO.287Briggs himself had approved his application, the latter said, "Thatis impossible."Harris further testified that this incident occurredin the presence of Campbell,60 Robins, and Albert Wagner, an in-structor in the welding school, and that after Briggs left,Wagnersaid to him, "You cooked your goose now." According to Harris,he received no further instruction or assistance from Wagner followingthis incident.Wagner did not testify.Harris' testimony in thisregard was corroborated by Campbell, who testified, ". . . we re-tarded his progress in every way shape or form.Give him the works."After Harris had spent about 124 hours in the welding school, hetook his test and was informed that he had passed with a mark ofabout 97 percent.According to Harris, other students entering thewelding school after he did were assigned to tack-welding positions,but he was denied that opportunity atHarris testified that when heand only one other student remained in the school, he protested toBriggs concerning his failure to receive a welding assignment, towhich Briggs replied that only first-class welding positions wereavailable.Harris further testified that when he remonstrated thatitwould be difficult for a student to perform first-class welding,Briggs insisted that he accept such a position and told him, ". . . ifyou don't make the grade, . . . you are done." Robins, who onoccasion acted as an instructor in the welding school, testified that:. . .He [Harris] had asked numerous times for chances andwe all saw to it that he didn't get it.So, when it come time to close the welding school, it was aproblem.We didn't know what to do with him. It was takenup with Mr. Briggs at that time and Mr. Briggs formed thesolution that would help us all out:He told us, "All right. Send him over to my office. I willtell him I have no more openings for tackers but if he thinks heis good enough to take a job as a welder we will transfer him, butthat if he can't do the work he will be discharged."On September 14, 1937, Harris was assigned to a first-class weldingposition,was unable to perform the work, and was thereupon dis-charged.Briggs denied substantially all of the above testimony of Harris,Campbell, and Robins, except to admit that he had seen Harriswearing union buttons on his hat.With further regard to Harris,Briggs testified as follows:Harris came over and wanted to go to the school and I toldHarris at that time that we were practically filled up with tack50Campbell testified that it was he who called Briggs'attentionto the C. I 0.buttons Harris was wearing.e1When studentspassed their tests they were customarily assigned positions as third-class welders ortackers. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDwelders, but if we could go through the school and get to be afirst-class or second-class welder, we could probably-use him.Itold him to stay in there until he could do it.He went in therein the welding school and he came back to me after a while andbe said:"All right; I think I can do it."I said: "All right; go ahead and go out and try it and see whatyou can do."Briggs also gave the following testimony:Trial examiner BOKAT. You say it was customary as soon asthey came out of the welding school to do first-class welding?The WITNESS. A lot of second-class welding.Trial examiner BOKAT. The testimony in this proceeding hasbeen, I believe, that men who came out of the welding schoolgenerally did tack welding.Is that correct, or is it not correct?The WITNESS. That is correct, tack welding but I told him wehad no room for tack welders-we were filled up.**Trial examiner BOKAT. Can you give the the name of any otherstudent who went into the welding school and when he came outwas given a first-class welding test?The WITNESS. No; I couldn't give you the names of any ofthe` men in the welding school.The respondent produced no records showing that any student otherthan Harris was limited solely to the opportunity of performing thework of a first- or second-class welder.Pew admitted that the re-spondent was badly in need of welders and tack welders during thetime the welding school was in existence and that from 1937, to thedate of the hearing it had employed hundreds of them.As' statedbefore, Briggs' testimony was evasive and contradictory.We there-fore reject his denials and credit the testimony of Harris, Campbell, andRobins as being in substantial accord with the facts.We find, as didthe Trial Examiner, that Harris was refused a tack welding position,and was assigned to first-class welding in order to facilitate his dis-charge, because of his membership and activities in the Union.Harris testified without contradiction that when discharged hecomplained to Burke, who thereupon telephoned Vickers, the employ-ment manager, and told him that he was to disregard the dischargeslip because Briggs should not have sent Harris out as a first-classwelder.Burke then reinstated Harris to his former position in Depart-ment 51.Harris continued to work in that department from Septem-ber 15 to October 30, 1937, when he quit the employ of the respondent,allegedly because of the small amount of work he was receiving andhis consequent inability to support his family on what he earned, SUN SHIPBUILDING AND DRY DOCK CO.289Harris' testimony that he was not given a normal share of availablework was denied by Neary, his foreman, and was contrary to therespondent's records which showed that Harris lost considerable timeeither of his own accord or because of inclement weather.We find,as did the Trial Examiner, that subsequent to September 15, 1937,Harris was not discriminated against with reference to amount of workallotted to him.While Harris did not attribute his resignation on October 30 tothe respondent's refusal to assign him a tack welding position uponcompletion of his course in the welding school, and while the respondentdid not discriminate against him after he had been reinstated toDepartment 51, we nevertheless find that the respondent's prior dis-criminatory conduct was an important factor contributing to hisleaving the respondent's employ. It is obvious that the discrimina-tory refusal of the respondent to give Harris a position as a tack welder,as found above, was not remedied by reinstatement to his regularposition in Department 51.Nor can it be said that if the respondenthad not discriminated against him, he nevertheless would have re-signed.The entire chain of events leading up to Harris' resignationmust be considered as flowing from the respondent's prior discrimina-tion, since had Harris been given a tack welding position, there isevery probability that he would still be in the respondent's employ.In view of such probability, and since Harris was not required, underthe Act, to acquiesce in the respondent's discriminatory conduct andwould have been justified,in resigning on September 14, 1937, orwithin a reasonable period thereafter'12 we find, as did the TrialExaminer, that the termination of Harris' employment is attributableto the respondent's discrimination against him because of his unionaffiliation and activities.Samuel Hall:The complaint alleged that the respondent discrimi-natorily transferred Samuel Hall from piece rate to day rate and todifficult, undesirable, and unremunerative work as a result of whichhe left the employ of the respondent.Hall was employed by therespondent as a welder in September 1938.He joined the Unionin December 1939 and became a member of its organizing committee,wrote articles printed in the Union's newspaper under his name, andactively solicited memberships in the plant.Hall testified that priorto the distribution of handbills which bore his name as a member of the,"Organization Committee" in the early part of February 1940, he hadfor the most part received piece work, which was more remunerative,but that thereafter he did not receive his usual share of that type ofwork.According to Hall, on the day the above-mentioned handbillswere distributed leader Frank Dillard after looking at the "CA. O.organizing button" that he wore on his lapel said, "So you are one of52See cases cited in footnote 44. supra.438861-42-vol. 38-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem guys."Hall testified that on the following day Dillard removedhim from the piece-rate work on which he was working and put himon the day rate.Further, according to Hall, he thereafter receivedthe day rate until the latter part of April or May when he was assignedto work under a leader by the name of Rogeri.Hall testified thatwhen so assigned he was not wearing his union button and was givenpiece work, but that on the following day when he wore his buttonRogeri reassigned him to day work.53Hall further testified that priorto the early part of February 1940, his average weekly earningsamounted to about $55 a week and thereafter his average weeklyearnings amounted to only $39.60 a week.Hall quit the respondent'semploy on July 12, 1940, because, as he testified, he "was discrimi-nated against to the extent of not being given the opportunity of earn-ing the same amount of money as the other first-class welders in theyard were earning," and because he was "continually sent on dirtywork, mostly in the drydock."Hall further testified that prior tothe distribution of the afore-mentioned handbill bearing his name hehad never worked in the drydock.Dillard denied having any conversation with Hall about the Unionand denied transferring Hall to day work because he was a member ofthe Union.Dillard's testimony was evasive and contradictory, andwe do not credit his denials.We find, as did the Trial Examiner, thatDillard made the statement above attributed to him by Hall.Hall, according to the respondent's records, had spent the majorpart of his time during the last several months of his employment work-ing on a ship called the Seatrain New Jersey.The keel of this boatwas laid on August 17, 1939, and it was completed on July 10, 1940.Superintendent Norton testified that whether welders were paid thepiece or day rate depended to a large extent on the state of construetion of the boat on which they were working, and that in the earlierpart of the construction of the boat the welders received more piece-rate work but that as the vessel neared completion it gradually de-creased.He further testified that Hall had steady work on the piecerate in 1939 because the state of construction of the Seatrain in 1939was such that piece work was the prevailing type, but that beginningin February as the boat neared completion there was a general decreasein the amount of piece work received by all the welders, which in turnaccounted for the decrease in Halls' earnings.Norton admitted thatprior to 1940, Hall did not perform any drydock work, but explainedthat all first-class welders take their turn at such work.The respondent introduced in evidence pay-roll records showingthat of approximately 75 first-class welders who worked under thesame leader as Hall during the period from January 1 to July 12, 1940,63According to the respondent's records,Hall received 4 hours of piece work in March and 25 hours in Juneand July 1940 SUN SHIPBUILDING AND DRY DOCK, Co.29143 averagedmore earningsthan Hall and 31 less, which evidence therespondent contends completely rebuts Hall's charge ofdiscrimination.The Trial Examiner found_`that the foregoing records permitted nomeaningful comparison of Hall's earnings with those of the otherwelders, since they did snot disclose thatprior to 1940,the 3.1 welderswho received less than Hall had received piece work to the same extentthat he did.We find that both the Trial Examiner and the respondenterred in their interpretation of the pay-roll records introduced by therespondent.The line of demarcation for comparisonisnot to bedrawn between the period of Hall's employment in 1940 and that in1939, nor can the earnings averaged by Hall for the entire period fromJanuary 1 to July 12, 1940, be considered indicative of non-discrimi-nation.Hall testified that he was not discriminatedagainst untilearly in February 1940, after the union circular bearinghis name as anorganizerhad been issued.Consequently, the only significant com-parison that can be made must be between the relative proportionof piece work received by Hall prior to the first part of February 1940and that which he received subsequent to that time. Such a com-parison is permitted by the pay-roll records which the respondentoffered in evidence.These records show that from January 1 toFebruary 9, 1940, at about which latter date the unioncircular wasdistributed, among approximately 76 first-class welders, Hall ranked7th in a group of 13 54 who received 90 percent or more piece-ratework, and 14th among all the welders in average hourly rate of pay.For the six weeks' period subsequent to February 9, however,Hall'srelative standing in the amount of piece work received fell abruptlyfrom 7th to 42nd, and in average hourly rate, from 14th to 55th.On the other hand, during this same period, 8 of the remaining 12welders who for the initial period prior to February 9 had received90 percent or more piece work, continued to receive the same per-centage, and 3 received 50 percentor more;1quit 3 weeks afterFebruary 9.period had fallen from 99.1 to 6.5 percent.While the records alsoshow that starting in February there wasa more or less generaldecrease in the amount of piece work received by the first-classwelders, such decrease was not sufficient to afford a plausibleexplana-tion for Hall's assignment almost exclusively to day work. If therewere any indication that the decrease in the amount of piece workassigned to Hall was only temporary, it would be possible to infer,though not probable, that the discrepancy in such assignment wasattributable to the levelling off process of apportionment necessitatedby the general decrease in piece work.However, such is not thecase.Hall's relative proportion of piece work continued to decline,'4Listed on the respondent's records,Respondent'sExhibit No 115,under pay roll Nos. 169,213, 223,244 [Hall] 252,297, 321, 335,352, 414, 665,669, 722. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDand for the entire 22-week period subsequent to February 9, at theend of which time he quit the respondent's employ, Hall ranked 53rdin the amount of piece work received and 69th in average hourlyrate.Over the same period, of the group of 13 who had received 90percent or more piece work prior to February 9, 2 continued to receivethat amount, '8 received 50 percent or more, 1 received 33.4 percent,and Hall had fallen from 99.1 to 5.8 percent; as stated above, 1 quitshortly after February 9.We find it impossible to believe that Hall's sudden fall from hisposition as one of the comparatively few welders in the highest wagebracket to one in the lowest wage group, following as it did imme-diately after issuance of the union circular, was, as the respondentcontends, attributable solely to a general decrease iii the amount ofpiece work available.In view of all the circumstances surroundinghis transfer to day work, and in the light of the entire record, whichreveals the existence of an anti-union bias on the part of the respond-ent,we find, as did the Trial Examiner, that the respondent dis-criminated against Hall in depriving him of his normal share ofpiece work.55We further find that Hall resigned because he believedas we have found, that the respondent had so discriminated againsthim.SinceHall was not required under the Act to accept suchdiscrimination, his resignation was not a voluntary severance ofemployment and was equivalent to a discharge.beWe find that the respondent discriminated in regard to the hireand tenure of employment of James Bailey, Chester Faunce, FrankHarris, and Samuel Hall, and thereby discouraged membership inthe Union, encouraged membership in the Association, and interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.E. The alleged discriminatory, dischargesWalter VoytovichandAdam Polak.The complaint alleged that therespondent transferred Walter Voytovich to difficult, undesirable, andunremunerative work, and that it threatened the safety of AdamPolak, because of their activities and membership in the Union,thereby causing them to leave the employ of the respondent.TheTrial Examiner found that the foregoing allegations were not sustainedby the proof and recommended that the complaint insofar as it relatedto Voytovich and Polak be dismissed.The Union'filed no exceptionsto the aforesaid finding and recommendation of the Trial Examiner.We have examined the record and find that it does not support the5iThis conclusion finds corroboration in the uncontradicted testimony of Adam Polak, that Joseph WStewart,who had succeeded Campbell as chief organizer for the Association,stated concerning Hall, "Yousee that son b-going down there?He is next56 See cases cited in footnote 44,supra. SUN SHIPBUILDING AND DRY DOCK CO.293allegations of the complaint with respect to Voytovich and Polak.We find- that the respondent,has not discriminated in regard to , thehire and tenure of employment of Walter Voytovich or Adam Polak.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section III,C and D, above, occurring in connection with the operations of the,respondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and between the several States and foreign countries, and tendto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action which we find will effectuate the policiesof the Act.-We have found that the respondent has dominated and interferedwith the formation and administration, of the Association and hascontributed financial and other support to it. In order to effectuatethe policies of the Act and free the employees of the respondent fromsuch interference and domination and the effects thereof, which con-stitute a continuing obstacle to the exercise by its employees of therights guaranteed them by the Act, we shall order the respondent todisestablish and withdraw all recognition from the Association as therepresentative of its employees for the purpose of dealing with it con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, and other conditions of employment.b7We shall alsoorder the respondent to cease and desist' from giving effect to itscontract with the Association, and to any extension, renewal, or modi-fication thereof, or supplement thereof.18Nothing in this Decisionand Order, however, shall be taken to require the respondent to varythose wage, hour, seniority, and other substantive features of itsrelations with the employees themselves, which the respondent estab-lished in performance of its contract with the Association as extended,renewed, modified, supplemented, or superseded.67N L R B v. Newport News Shipbuilding and Dry Dock Company,308 U.S. 241,N L.R. B. v Penn-sylvania GreyhoundLines,303 U S 261:N. L. R B vThe FalkCorporation,308 U S 453;of also,Consoli-dated Edison Co , Inc,et at v N L RB, 305 U. S. 197, at 236(1938),wherein the Court saidThe continued existence of a company union established by unfair labor practices or of a union dominatedby the employer is a consequence of a violation of the Act whose continuance thwarts the purposes of theAct and renders ineffectual any order restraining the unfair labor practices.58The contract entered into between the respondent and the Association on January 18, 1940, providedthat such agreement was to be operative for a term of one year,and that thereafter it was to remain in "fullforce and effect until either party shall deliver to the other written notice of a desire to modify or terminatethe same " 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have found that the respondent has discriminated in regardto the hire and tenure of employment of Chester Faunce, JamesBailey, Frank Harris, and Samuel Hall.We shall, therefore, orderthat the respondent offer to Faunce, Bailey, and Hall immediatereinstatement to their former or substantially equivalent position,and to Harris a position of tacker or third-class welder, without prej-udice to their seniority and rights and privileges.We shall also orderthe respondent to make the foregoing employees whole for any loss ofpay they have suffered by reason of the respondent's discrimination,subject to the following qualification.We find merit in the respond-ent's contention that because of the delay in the filing of charges, theTrial Examiner erred in recommending that the back pay be paidfrom the date of the respondent's discrimination.Since charges werenot filed until January 13, 1941, approximately 1 year after the re=spondent's discrimination against Bailey, Faunce, and Hall, and over3 years after Harris was discriminatorily refused a tack welding position,we shall order the respondent to make them whole only for the periodfrom the date of the filing of charges to the date of the respondent'soffer of reinstatement by payment to each of them of a sum equal tothat which he normally would have earned as wages, less his netearnings during said period.bsUpon the basis of the foregoing findings of fact and upon the entirerecord in this case, the Board makes the following:CONCLUSIONS OF LAW1.Industrial Union of Marine and Shipbuilding Workers of Americaand Sun Ship Employees Association are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of Sun Ship Employees Association and by contributing supportto it, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of, Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employmentof Chester Faunce, James Bailey, Frank Harris, and Samuel Hall,thereby discouraging membership in the Union and encouragingmembership in the Association, the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8 (3)of the Act.'By "net earnings" is meant earnings less expenses, such as for transportation, room, and board, incurredby an employee in connection with obtaining work and working elsewhere than for the respondent, whichwould not have been incurred but for his unlawful discharge and the consequent necessity of his seekingemployment elsewhereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America, Lumber and Sawmill Workers Union, Local 2590, 8 N LR B. 440Monies receivedfor work performed upon Federal, State, county, municipal, or other work-relief projects shall be consideredas earningsSeeRepublic Steel Corporation v. N. L. R. B, 311 U S. 7. SUN SHIPBUILDING AND DRY DOCK CO.2954.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.6.The respondent has not, by instigating and causing to be formeda back-to-work movement, engaged in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.7.The respondent has not discriminated in regard to the hire andtenure of employment of Walter Voytovich and Adam Polak withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Sun Shipbuilding and Dry Dock Co-., Chester, Pennsylvania, andits officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Dominating or interfering with the administration of Sun ShipEmployees Association, or with the formation or administration ofany other labor organization of its employees, and from contributingfinancial or other support to Sun Ship Employees Association or toany other labor organization of its employees;(b)Recognizing Sun Ship Employees Association as the representative of any of its employees for the purpose of dealing with the respond-ent concerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment;(c)Giving effect to its contract of January 18, 1940, with SunShip Employees Association or to any extension, renewal, modifica-tion, or supplement thereof, or to any superseding contract with saidSun Ship Employees Association which may now be in force;(d)Discouraging membership in Industrial Union of Marine andShipbuildingWorkers of America, or in any other labor organizationof its employees, by discharging, transferring, laying off, or refusingto reinstate, any of its employees, or in any other manner discriminat-ing in regard to their hire and tenure of employment or any term orcondition of employment;-'(e)In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted 296,DECISIONS O1 NATIONAL LABOR RELATIONSBOARDactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from Sun Ship Employees Associationas the representative of any of its employees for the purpose of deal-ing with the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment,and completely disestablish said Sun Ship Employees Association assuch representative;'(b)Offer to Chester Faunce, James Bailey, and Samuel Hall,immediate and full reinstatement to their former or substantiallyequivalent positions, and to Frank Harris a position of tacker orthird-classwelder,without prejudice to their seniority and otherrights and privileges;(c)Make whole Chester Faunce, James Bailey, Samuel Hall, andFrank Harris, for any loss of pay they may have suffered by reasonof the respondent's discrimination by payment to each of them ofa sum of money equal to that which he normally would have earnedas wages in such positions during the period from January 13, 1941,the date on which charges were first filed as to these employees, tothe date of the respondent's offer of reinstatement, less his net earn-ings during that period;(d) Immediately post notices to its -employees in conspicuousplaces throughout its shipyard at Chester, Pennsylvania, and'main-tain such notices for a'period of at least sixty (60) days from thedate of posting, stating (1) that the respondent will not engage inthe conduct from which it is ordered to cease and desist in paragraphs1(a), (h), (c), (d), and (e) of this Order; (2) that it will take theaffirmative action set forth in paragraphs 2 (a), (b), and (c) of thisOrder; and (3) that its employees are free to become or remain mem-bers of Industrial Union of Marine and Shipbuilding Workers ofAmerica, and that it will not discriminate against any employeebecause of membership or activity in said labor organization;(e)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from, the date of this Order what steps the re-spondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as italleges that the respondent, by instigating and causing to be formed-a back-to-work movement, has engaged in unfair labor practiceswithin the meaning of section 8 (1) of the Act, and by discriminatingin regard to the hire and tenure of employment of Walter Voytovichand Adam Polak, has engaged in unfair, labor practices within themeaning of Section 8 (3) of the Act, be, and it hereby is, dismissed.